Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR

WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL

TREATMENT REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

INSURED DEPOSIT ACCOUNT AGREEMENT

by and among

TD BANK USA, NATIONAL ASSOCIATION,

TD BANK, NATIONAL ASSOCIATION,

TD AMERITRADE, INC.,

TD AMERITRADE CLEARING, INC.,

TD AMERITRADE TRUST COMPANY

and solely for purposes of Sections 7(b), 14 and 15(c),

THE TORONTO-DOMINION BANK

Effective as of January 1, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Roles

     5   

Terms and Conditions of the Customer Accounts

     6   

Procedures for Establishment of, and Deposits to, the Master Accounts

     7   

Interest Rate on Deposits

     7   

Fees; Related Matters

     8   

Liquidity Reserve Requirements

     12   

Allocation of Deposits

     14   

Withdrawals from and Closure of a Master Account

     15   

Registration at the Depository Institutions

     15   

Books and Records Concerning the Master Accounts

     16   

Representations and Warranties of TDA

     18   

Representations and Warranties of TDAC and TDATC

     18   

Representations and Warranties of the Depository Institutions

     20   

Representation and Warranty of TD Parent

     21   

General Covenants

     21   

Master Account Description, Statements and Disclosures

     24   

Indemnification

     25   

Termination; Related Procedures

     26   

Survival

     29   

Confidentiality

     29   

Notices

     31   

Expenses

     33   

Governing Law

     33   

Assignment

     33   

Court Fees and Damages

     33   

Entire Agreement

     33   

Invalidity

     34   

Counterparts

     34   

Headings

     34   

References to Statutes, Rules or Regulations

     34   

Gramm-Leach-Bliley Compliance and Related Matters

     34   



--------------------------------------------------------------------------------

Litigation

     35   

No Recourse to TDA, TDAC or TDATC

     35   

Business Continuity Plan

     36   

Amendments

     36   

Benefit of the Parties

     36   

No Agency

     36   

No Waiver

     36   

Amendment and Restatement of Prior Agreements

     37   

Authorized Representative of Ameritrade Companies

     37   

Exhibits

 

Exhibit A    Certain Calculations Exhibit B    Service Fee Matters Exhibit C   
Tax-Exempt Municipal Bond Tax Benefit Calculation Exhibit D    Economic
Replacement Value Calculation Exhibit E    Methodology for Calculating
Applicable FDIC Deposit Insurance Premium Assessments

 

2



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Location of

Definition

Affiliate

   Recitals

Agreement

   Preamble

Ameritrade Companies

   Preamble

BCP

   36

Business Day

   3(c)

Customer Data

   31(b)

CMS Agreement

   26

Confidental Information

   20(a)

Customer Accounts

   Recitals

Customers

   Recitals

Depository Institutions

   Preamble

Economic Replacement Value

   5(c)

FDIC

   Recitals

Federal Reserve

   6(a)

Indemnitee

   17(c)

Indemnitor

   17(c)

Initial Expiration Date

   18(a)

Internal Revenue Code

   14(h)

Liquid Investments

   6(b)

Liquidity Deficency Event

   6(c)

Liquidity Reserve Level

   6(a)

Marketing Fee

   5(a)

Master Accounts

   Recitals

Money Market Deposit Accounts

   Recitals

Notional Investments

   5(b)

OCC

   6(a)

OSFI

   6(a)

Permitted Notional Investments

   5(b)(ii)

Regulation D

   10(b)

Service Fee

   5(a)

TD Bank USA

   Preamble

TD Bank

   Preamble

TD Parent

   Preamble

TDA

   Preamble

TDAC Customer Account

   Recitals

TDAC Customers

   Recitals

TDAC Master Accounts

   Recitals

TDAC

   Preamble

TDATC Customer Account

   Recitals

TDATC Customers

   Recitals

TDATC Master Accounts

   Recitals

TDATC

   Preamble

U.S. Money Laundering and Investor Identification Requirements

   10(h)

 

3



--------------------------------------------------------------------------------

INSURED DEPOSIT ACCOUNT AGREEMENT

This Insured Deposit Account Agreement, effective as of January 1, 2013 (as
amended, supplemented, restated or otherwise modified from time to time, this
“Agreement”), is by and among TD Bank USA, National Association, a national bank
with its main office in the State of Maine (“TD Bank USA”), TD Bank, National
Association, a national bank with its main office in the State of Delaware (“TD
Bank,” and together with TD Bank USA, the “Depository Institutions”), TD
Ameritrade, Inc., a corporation incorporated under the laws of the State of New
York (“TDA”), TD Ameritrade Clearing, Inc., a corporation incorporated under the
laws of the State of Nebraska (“TDAC”), TD Ameritrade Trust Company, a
non-depository trust company duly incorporated in the State of Maine (“TDATC,”
and together with TDA and TDAC, the “Ameritrade Companies”), and solely with
respect to Sections 7(b), 14 and 15(c), The Toronto-Dominion Bank, a Canadian
chartered bank (“TD Parent”).

Recitals

WHEREAS, the Depository Institutions accept savings deposits, as that term is
defined in 12 C.F.R. Section 204.2(d)(2), including money market deposit
accounts (the “Money Market Deposit Accounts”), on a regular and continuous
basis;

WHEREAS, certain of the parties hereto were parties to an Amended and Restated
Money Market Deposit Account Agreement, dated as of August 2, 2006, and,
subsequent thereto, an Insured Deposit Account Agreement, dated as of
December 19, 2009, which agreements are replaced and superseded by this
Agreement;

WHEREAS, TDA desires to make the Money Market Deposit Accounts available, either
as a designated Money Market Deposit Account sweep vehicle or as a non-sweep
deposit account to its customers whose accounts are cleared by TDAC (such
customers, the “TDAC Customers”);

WHEREAS, TDATC desires to make the Money Market Deposit Accounts available as a
designated Money Market Deposit Account sweep vehicle to its customers (such
customers, the “TDATC Customers” and, together with the TDAC Customers, the
“Customers”);

WHEREAS, pursuant to this Agreement, one or more omnibus Money Market Deposit
Accounts representing individual Money Market Deposit Accounts of TDAC Customers
will be established and maintained at the Depository Institutions in the name of
TDAC as agent and custodian for its customers, including those TDAC Customers
that are trust agents, nominees, custodians or other representatives of others
(“TDAC Master Accounts”) as described hereunder;

WHEREAS, pursuant to this Agreement, one or more omnibus Money Market Deposit
Accounts representing individual Money Market Deposit Accounts of TDATC
Customers will be established and maintained at TD Bank USA in the name of TDATC
as agent and custodian for its customers, including those TDATC Customers that
are trust agents, nominees, custodians or other representatives of others
(“TDATC Master Accounts” and together with the TDAC Master Accounts, the “Master
Accounts”) as described hereunder;

 

4



--------------------------------------------------------------------------------

WHEREAS, TDAC will act as agent and recordkeeper with respect to certain books
and records relating to the TDAC Customers’ individual Money Market Deposit
Accounts represented by the TDAC Master Accounts (each, a “TDAC Customer
Account”) and will maintain its deposit account records to reflect at all times
the existence of a relationship that serves as the basis for federal deposit
insurance of such TDAC Customer Accounts by the Federal Deposit Insurance
Corporation (the “FDIC”), subject to the terms and conditions of this Agreement;

WHEREAS, TDATC will act as agent and recordkeeper with respect to certain books
and records relating to the TDATC Customers’ individual Money Market Deposit
Accounts represented by the TDATC Master Accounts (each, a “TDATC Customer
Account” and, together with the TDAC Customer Accounts, the “Customer Accounts”)
and will maintain its deposit account records to reflect at all times the
existence of a relationship that serves as the basis for federal deposit
insurance of such TDATC Customer Accounts by the FDIC, subject to the terms and
conditions of this Agreement;

WHEREAS, the parties intend that the Customer Accounts will be eligible for
federal deposit insurance by the FDIC for the maximum aggregate amount of
principal and interest available with respect to each Customer’s aggregate
deposits maintained in a single recognized legal capacity, as evidenced by the
records of the Depository Institutions, TDAC and TDATC pursuant to applicable
laws and regulations;

WHEREAS, for purposes of this Agreement, “Affiliate” shall mean, for any
specified person, any other person who controls, is controlled by or is under
common control with, such specified person. For purposes of this definition,
(a) “control” (including, with its correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to any person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through the ownership of securities or other similar interest,
by contract or otherwise; (b) with respect to the Ameritrade Companies, the term
Affiliate shall not be deemed to include TD Parent or any of its subsidiaries;
and (c) with respect to the Depository Institutions and TD Parent, the term
Affiliate shall not be deemed to include the Ameritrade Companies or their
parent corporation, TD Ameritrade Holding Corporation (“Ameritrade Parent”).

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, terms and conditions set forth herein, and intending to be legally
bound hereby, the parties agree as follows:

1. Roles

(a) TDAC will act as the authorized agent, nominee, custodian and messenger of
each TDAC Customer, and not of the Depository Institutions, in establishing,
maintaining, making deposits to and withdrawals from, and effecting other
transactions in the TDAC Master Accounts established and maintained by TDAC in
its name. Except as set forth in Section 9, all deposits, withdrawals and other
transactions in the TDAC Master Accounts shall only be effected by TDAC, as
agent for the TDAC Customers, and not directly by the TDAC Customers.

 

5



--------------------------------------------------------------------------------

(b) TDATC will act as the authorized agent, nominee, custodian and messenger of
each TDATC Customer, and not of TD Bank USA, in establishing, maintaining,
making deposits to and withdrawals from, and effecting other transactions in the
TDATC Master Accounts established by TDATC in its name. Except as set forth in
Section 9, all deposits, withdrawals and other transactions in the TDATC Master
Accounts shall only be effected by TDATC, as agent for the TDATC Customers, and
not directly by the TDATC Customers.

(c) TDAC hereby agrees to act as recordkeeper in maintaining the information set
forth in Section 10 with respect to the TDAC Customer Accounts.

(d) TDATC hereby agrees to act as recordkeeper in maintaining the information
set forth in Section 10 with respect to the TDATC Customer Accounts.

(e) TDA, TDATC and TDAC agree to accept on behalf of the Depository Institutions
notices from Customers regarding unauthorized activity in their Customer
Accounts.

2. Terms and Conditions of the Customer Accounts. Unless otherwise required by
law or regulation, the parties agree that the Customer Accounts shall be
governed by the following terms and conditions:

(a) no commitment shall be made to pay an interest rate or to employ a method of
calculation of an interest rate on the funds deposited in the Master Accounts
other than as permitted by applicable law, regulation or rule;

(b) there shall be no maturity on the Customer Accounts;

(c) the Depository Institutions reserve the right to require seven (7) days’
prior notice of any withdrawal of funds from the Customer Accounts; provided,
however, that if a Depository Institution elects to exercise its right to
require seven (7) days’ prior notice of any withdrawal of funds from a Customer
Account, it shall, subject to applicable regulatory limitations, exercise such
right as to all accounts established at such Depository Institution under 12
C.F.R. Section 204.2(d);

(d) there is no restriction on the number of any additional deposits to the
Customer Accounts;

(e) the Customer Accounts shall not be transferable;

(f) withdrawals from the Customer Accounts shall be permitted only in accordance
with Section 8 hereof;

(g) the Customer Accounts shall be subject to any and all terms and conditions
as may from time to time be imposed on any money market deposit account
described in 12 C.F.R. Section 204.2(d)(2) by any applicable law, regulation or
rule or by any other determination of any governmental or regulatory authority;

(h) no checks shall be furnished by the Depository Institutions to the Customers
for check writing purposes directly against the Customer Accounts; and

 

6



--------------------------------------------------------------------------------

(i) no debit cards shall be furnished by the Depository Institutions to the
Customers for debit of funds directly against the Customer Accounts.

3. Procedures for Establishment of, and Deposits to, the Master Accounts.

(a) The TDAC Master Accounts shall be established on behalf and for the benefit
of the TDAC Customers in the name of “TD Ameritrade Clearing, Inc. for the
Exclusive Benefit of Its Customers” at an office of each Depository Institution
to be determined by mutual agreement of the parties. The TDAC Master Accounts
will be maintained on the books and records of the Depository Institutions,
evidenced by book entry on the account records of the Depository Institutions in
the name of TDAC as agent for the TDAC Customers. As set forth in Section 10,
and for the purposes set forth therein, TDAC shall maintain account information
and deposit records with respect to the TDAC Customer Accounts.

(b) The TDATC Master Accounts shall be established on behalf and for the benefit
of the TDATC Customers in the name of “TD Ameritrade Trust Company for the
Exclusive Benefit of Its Customers” at an office of TD Bank USA to be determined
by mutual agreement of the parties. The TDATC Master Accounts will be maintained
on the books and records of TD Bank USA, evidenced by book entry on the account
records of TD Bank USA in the name of TDATC as agent for the TDATC Customers. As
set forth in Section 10, and for the purposes set forth therein, TDATC shall
maintain account information and deposit records with respect to the TDATC
Customer Accounts.

(c) TDAC and TDATC, as agents for their respective Customers, may on any
Business Day deposit federal or other immediately available funds from the
Customer Accounts into the applicable Master Account by wire transfer to the
agreed-upon office, accompanied by appropriate instructions. If that wire
transfer together with such instructions is received by the applicable
Depository Institution prior to 6:00 p.m., Eastern Time, on any Business Day,
the funds deposited by such wire transfer shall be credited to the applicable
Master Account on that Business Day. For purposes of this Agreement, “Business
Day” shall mean a day on which TDAC, TDATC and the Depository Institutions are
open for business, but shall not include any Federal Reserve Bank holiday or any
day on which the Fedwire Funds Service is not open for business.

(d) If withdrawals from a Master Account cause the deposit balance therein to be
reduced to zero, the Depository Institution shall nevertheless continue to
maintain such Master Account until TDAC or TDATC, as appropriate, notifies the
Depository Institution to close such Master Account.

4. Interest Rate on Deposits.

(a) The interest rate payable by the Depository Institutions on the Master
Accounts during any day shall be such rate(s) (calculated on the basis of the
actual days elapsed of a year of 365 days) as determined by each Depository
Institution in its discretion on each Business Day. The Depository Institutions
shall notify TDAC and TDATC of the interest rate(s) by e-mail not later than
11:00 a.m., Eastern Time, on each Business Day, or such other time or manner as
the parties may otherwise mutually agree in writing. If a Depository Institution
does not provide such notification to TDAC or TDATC, or if a day is not a
Business Day, the applicable Master Account shall bear interest at the interest
rate last established for such Master Account pursuant to this Section 4.

 

7



--------------------------------------------------------------------------------

(b) Interest shall be calculated daily and credited monthly to the principal for
the Master Accounts on the last Business Day of the calendar month, or on such
other date as may be agreed to by the parties in writing. Interest will begin to
accrue on funds deposited to the Master Accounts on the day on which such funds
are credited to the Master Accounts in accordance with the provisions of
Section 3(c) hereof, and will accrue to, but not including, the day on which
funds are withdrawn from the Master Accounts.

5. Fees; Related Matters.

(a) TDA and TDATC make sweep alternatives available to its Customers, including
but not limited to (x) money market funds, (y) free credits and (z) Money Market
Deposit Accounts. During the term of this Agreement, to the extent that TDA and
TDATC determine to make available Money Market Deposit Accounts to its Customers
as one of its designated sweep vehicles, TDA and TDATC shall be obligated to
make available the Money Market Deposit Accounts, as established and maintained
at the Depository Institutions, as the default designated Money Market Deposit
Account sweep vehicle to the Customers and as the exclusive sweep option for
Money Market Deposit Accounts; provided, however, that notwithstanding the
foregoing, (i) TDA may change the default designated sweep vehicle from the
Money Market Deposit Accounts to free credit balances held at TDAC for new
accounts opened after the date of implementation of such a change or if required
by applicable law or regulation; (ii) TDA and TDATC may make available Money
Market Deposit Accounts established and maintained with other depository
institutions (A) to the extent any Customer Accounts exceed the Depository
Institutions’ aggregate FDIC deposit insurance limits as described in Section 7
or (B) if requested by a Customer. In connection herewith, the Ameritrade
Companies shall provide marketing and support services in respect of Money
Market Deposit Accounts established on behalf of the Customers at the Depository
Institutions.

In consideration of the services to be provided by TDA, TDAC and TDATC
respectively hereunder, the Depository Institutions agree to pay to the
Ameritrade Companies collectively an aggregate fee (the “Marketing Fee”), on a
monthly basis in arrears, not later than 15 calendar days after the end of each
calendar month, in an amount equal to (i) the amount computed in accordance with
Exhibit A with respect to the aggregate balances in the Master Accounts during
such preceding calendar month, less (ii) the actual interest paid by the
Depository Institutions during such preceding calendar month on the Master
Accounts pursuant to Section 4(a), less (iii) an annual servicing fee (“Service
Fee”) of 25 basis points on the aggregate average daily balance in the Master
Accounts (subject to adjustment as set forth in Exhibit B), less (iv) the total
amount of FDIC deposit insurance premium assessments payable (including, if
applicable, any special FDIC deposit insurance premium assessments paid;
provided, however, that if and to the extent such special assessment represents
a prepayment of assessments for future periods, the Depository Institutions and
the Ameritrade Companies shall enter into good faith negotiations regarding a
payment schedule for the Ameritrade Companies to pay their requisite share of
such assessment) by the Depository Institutions each year in respect of or
resulting from the deposits in the Master Accounts, all as determined in
accordance with

 

8



--------------------------------------------------------------------------------

Section 5(h), less (v) 55 basis points of average outstanding CRA Assets (as
defined in Exhibit A), subject to revision annually at the Depository
Institutions’ fiscal year-end to reflect inherent loss in the CRA portfolio for
the prior year calculated in accordance with the Depository Institutions’ policy
on allowance for loan losses, plus (vi) the tax benefit realized by the
Depository Institutions on any tax-exempt municipal securities included in CRA
Assets, as calculated in accordance with Exhibit C. For purposes of this
Section 5, the amounts payable pursuant to the foregoing clauses (iii) through
(vi) shall be based on the actual number of days elapsed in such prior calendar
month divided by 365. In the event that the computation of the Marketing Fee in
any given month results in a negative amount, the Ameritrade Companies
collectively agree to pay to the Depository Institutions such amount.

The mechanics of the payment of the Marketing Fee may vary from time to time as
agreed to in writing by the parties. The parties hereto agree that no portion of
the Marketing Fee shall compensate TDAC or TDATC, or reimburse TDAC or TDATC for
expenses incurred, in connection with acting as messenger for their respective
Customers. The Marketing Fee shall be allocated between the Depository
Institutions as directed from time to time by TD Parent.

(b) The Ameritrade Companies shall be permitted to designate portions of the
amounts on deposit in the Master Accounts as “Notional Investments,” on the
following terms and conditions:

(i) only amounts in excess of the designated Liquidity Reserve Levels set forth
in Section 6 may be designated as Notional Investments;

(ii) Notional Investments shall be designated by the Ameritrade Companies and
may not have a final maturity in excess of [CONFIDENTIAL TREATMENT REQUESTED]
years from the investment date (a “Permitted Notional Investment”) unless a
maturity or extension beyond [CONFIDENTIAL TREATMENT REQUESTED] years is agreed
upon by the Ameritrade Companies and the Depository Institutions;

(iii) The Ameritrade Companies shall designate a Permitted Notional Investment
by giving the Depository Institutions written notice of the designated principal
amount and maturity date;

(iv) the yield on any such Permitted Notional Investment shall be determined as
set forth in Exhibit A;

(v) yields on a Permitted Notional Investment will be determined and credited as
the proceeds are invested by the Depository Institutions in corresponding
assets, but in no event later than 10 Business Days after the Depository
Institutions have received the related notice of designation of such Permitted
Notional Investment from the Ameritrade Companies;

(vi) should the Ameritrade Companies designate a Notional Investment in excess
of [CONFIDENTIAL TREATMENT REQUESTED] in any given week, the first [CONFIDENTIAL
TREATMENT REQUESTED] designated in that week will be credited in accordance with
clauses (i) through (v) above and the excess portion will be credited when and
if the Depository Institutions have notified the Ameritrade Companies in writing
that they have

 

9



--------------------------------------------------------------------------------

identified sufficient and adequate assets corresponding thereto (which the
Depository Institutions shall use reasonable best efforts to so identify as
promptly as practicable after receiving the related notice of designation of
such Notional Investment from the Ameritrade Companies and pursuant to
applicable investment policies);

(vii) prior to the Depository Institutions sending to the Ameritrade Companies
for execution any written confirmation pursuant to Section 5(c) below, the
Ameritrade Companies may rescind any designation of a Notional Investment made
pursuant to this Section 5(b), solely with respect to the then-remaining portion
of a designated Notional Investment for which the Depository Institutions have
not yet sent a confirmation to the Ameritrade Companies, by providing written
notice to the Depository Institutions of such rescission, which rescission
notice shall be irrevocable and shall become effective at the end of business on
the Business Day immediately following receipt of such rescission notice by the
Depository Institutions (it being understood and agreed that the Depository
Institutions may continue sending confirmations to the Ameritrade Companies for
execution with respect to the then-remaining portion of a designated Notional
Investment until the time at which such rescission notice becomes effective as
provided in this clause (vii)); and

(viii) notwithstanding any other provision herein, the Ameritrade Companies
shall use their commercially reasonable efforts to honor the respective maturity
schedules of the corresponding Notional Investments.

For purposes of this Agreement, a “Notional Investment” shall mean a synthetic
asset equal in amount to a given deposit in the Master Account. Notional
Investments are initiated at a price of par, have a maturity date (a tenor
designated by the Ameritrade Companies at the time of the investment) and carry
a coupon rate and yield equal to the prevailing rate at the time such investment
is confirmed and determined in accordance with Exhibit A. For purposes of
clarity, a Notional Investment is not a deposit.

(c) Each Notional Investment shall be evidenced by a written confirmation
executed by the Ameritrade Companies and the applicable Depository Institution
that details the agreed-upon yield, maturity date, principal amount and other
material terms. Except as otherwise provided in Section 6(d) or 18(h), in the
event any portion of the funds underlying a particular Notional Investment are
withdrawn prior to the maturity of the investment, the Ameritrade Companies
shall reimburse the applicable Depository Institution in an amount equal to the
Economic Replacement Value, if positive, on the principal amount withdrawn to
the applicable Depository Institution. Such reimbursement shall be due upon
receipt by the Ameritrade Companies of written notice of the amount of the
reimbursement from such Depository Institution. For purposes of this Agreement,
“Economic Replacement Value” is the interest cost to the applicable Depository
Institution calculated as the actual discounted value of any positive difference
between the cost of the replacement funds underlying the Notional Investment and
the cost of the previously agreed-upon funding, and shall be calculated in the
manner set forth in Exhibit D. At the request of the Ameritrade Companies, the
Depository Institution(s) will provide estimates of the reimbursement that would
be payable under this paragraph in the event of withdrawal of funds underlying
certain Notional Investments, and will cooperate with the Ameritrade Companies
regarding potential liquidation strategies and, specifically, the determination
of which Notional Investment will be withdrawn.

 

10



--------------------------------------------------------------------------------

(d) The Ameritrade Companies and the Depository Institutions may from time to
time agree, in writing, on specific extension strategies and crediting
arrangements (including modification of the Service Fee) that vary from the
terms and conditions set forth above.

(e) On at least an annual basis, but no more often than quarterly, the
Ameritrade Companies and the Depository Institutions will review and use
reasonable best efforts to jointly agree, in writing, on the maximum amount that
may be designated per week for Notional Investments pursuant to Section 5(b).

(f) The parties hereby agree that the Marketing Fee shall not be subject to
either a cap or a floor. Notwithstanding the foregoing, the parties understand
and agree that the arrangement created by this Agreement is subject to
Section 23B of the Federal Reserve Act, as amended, and applicable regulations
thereunder (collectively, “Section 23B”) and, accordingly, must be on terms and
conditions that comply with such statute and regulations. In the event that
either Depository Institution determines that the Marketing Fee paid by such
Depository Institution, together with the interest rate paid on the Master
Accounts exceeds the rate that such Depository Institution would have to pay to
obtain funds in similar amounts and duration from unaffiliated deposit sources
and fails to comply with Section 23B, or that the arrangement otherwise fails to
comply with Section 23B, then upon request of that Depository Institution, the
parties shall renegotiate the Marketing Fee in good faith and, if they cannot
come to agreement, the Depository Institutions may terminate this Agreement in
accordance with Section 18(g) hereof.

(g) The Depository Institutions shall provide to the Ameritrade Companies, on an
annual basis, an agreed-upon procedure report prepared by auditors for the
Depository Institutions verifying that the calculations of the Marketing Fees
paid by the Depository Institutions pursuant to this Section 5 during the
preceding fiscal year are in conformity with the terms of this Agreement.

(h) The parties acknowledge that the deposits maintained in the Master Accounts
and held at the Depository Institutions [CONFIDENTIAL TREATMENT REQUESTED]. In
light of the foregoing, the Ameritrade Companies collectively agree to pay the
Depository Institutions (in respective amounts as determined by TD Parent) on a
monthly basis until the termination of this Agreement, an amount equal to the
sum of (i) the full amount of insurance premiums assessed by the FDIC in respect
of the deposits maintained in the Master Accounts and held at the Depository
Institutions and (ii) until there is a change resulting in the deposits in the
Master Accounts [CONFIDENTIAL TREATMENT REQUESTED], or resulting in other
deposits at the Depository Institutions being assessed at a higher rate
(including through waiver, exception or otherwise, or a change in applicable law
or regulation then in effect), [CONFIDENTIAL TREATMENT REQUESTED]% of the
incremental cost incurred by the Depository Institutions as a result of any
[CONFIDENTIAL TREATMENT REQUESTED] to the total base assessment rate applicable
to the Depository Institutions in respect of all other deposits held at the
Depository Institutions that are not maintained in the Master Accounts. Such
amounts shall be payable as reductions to the Marketing Fee pursuant to
Section 5(a) or, at TD Parent’s election and upon reasonable prior written
notice, by direct payment to the Depository Institutions. The methodology for
calculating applicable FDIC deposit insurance premium assessments for purposes
of this Agreement is set forth in Exhibit E. If at the time of any such payments
the actual FDIC assessment for a relevant period has not been determined, such
payments shall be based on good faith estimates provided by the Depository
Institutions, subject to retroactive adjustment based

 

11



--------------------------------------------------------------------------------

on final FDIC determination and FDIC assessment payments paid by the Depository
Institutions for the relevant period. In connection with the foregoing, the
Depository Institutions shall provide the Ameritrade Companies, within a
reasonable period of time following the end of each calendar quarter, with
statements showing the calculation of FDIC assessments used by the Depository
Institutions to determine the amounts payable under this Section 5(h) during the
immediately preceding calendar quarter, which calculations for the four calendar
quarters in a particular calendar year shall be covered by the auditors’ report
delivered for such year pursuant to Section 5(g) above. The parties agree that
promptly following the end of each calendar quarter, they will jointly review
the amounts paid to the FDIC and owed by the Ameritrade Companies under this
Section 5 for the preceding periods for which final assessment information is
available and, if necessary, adjust between the parties any identified over or
under payments.

(i) TDA and the Depository Institutions agree to jointly review and evaluate
possible steps that may be taken to reduce the aggregate level of FDIC deposit
insurance premiums related to or resulting from the program contemplated by this
Agreement by reversing the order in which TDAC Customer deposits are allocated
to the Depository Institutions. If agreed and implemented by the parties, the
costs of such study and implementation shall be shared equally between TDA, on
the one hand, and the Depository Institutions, on the other hand.

(j) In the event that for any reason, including a change in law or regulation,
the deposits in a Master Account cease to qualify as savings deposits for
purposes of 12 C.F.R. Section 204.2(d)(2), (i) the parties shall negotiate in
good faith to make appropriate adjustments to the Marketing Fee to reflect any
financial consequences to the Depository Institutions resulting from such
change, including increased reserving requirements or other incremental costs
that may be incurred by either party; and (ii) to the extent the parties cannot
come to an agreement within 30 days of such event, the Depository Institutions
shall have the right to terminate this Agreement in accordance with
Section 18(b).

(k) The Depository Institutions shall pay TDAC and TDATC the Marketing Fee
referred to in Section 5(a) above, pro rata, as calculated based on the deposits
held in the Master Accounts.

6. Liquidity Reserve Requirements.

(a) The Depository Institutions shall maintain an aggregate portfolio of Liquid
Investments in respect of the balances on deposit in the Master Accounts in the
percentages (each, a “Liquidity Reserve Level”) and for the categories set forth
below:

(i) Retail – [CONFIDENTIAL TREATMENT REQUESTED]%;

(ii) Institutional – [CONFIDENTIAL TREATMENT REQUESTED]%; and

(iii) Savings – [CONFIDENTIAL TREATMENT REQUESTED]%;

provided, that the Depository Institutions shall, at all times, have the right
to manage the Liquidity Reserve Levels, on an individual basis, in order to
comply with applicable legal and regulatory requirements or satisfy any
regulatory guidance, request or directive received by any Depository Institution
or TD Parent from any applicable bank regulatory agency, including,

 

12



--------------------------------------------------------------------------------

without limitation, the Office of the Superintendent of Financial Institutions
(Canada) (“OSFI”), the Board of Governors of the Federal Reserve System
(“Federal Reserve”), the Office of the Comptroller of the Currency (“OCC”) and
the FDIC, in each case as determined by TD Parent in its reasonable judgment
using principles consistent with comparable other deposits of TD Parent or the
Depository Institutions, as the case may be. TD Parent shall, to the extent
practicable, provide the Ameritrade Companies with notice of, and a reasonable
opportunity to review and comment on, any proposed change to such Liquidity
Reserve Levels prior to such change becoming effective. Should any change to the
Liquidity Reserve Levels be materially adverse to the Ameritrade Companies and
the parties cannot come to resolution satisfactory to each within 90 days of the
change being effected, the Ameritrade Companies may elect to terminate this
Agreement by providing written notice to TD Parent pursuant to Section 18(c).
The Liquidity Reserve Levels shall be reviewed at least annually by the
Depository Institutions and the Ameritrade Companies.

(b) For purposes of this Agreement, “Liquid Investments” shall mean (i) assets
other than those in respect of Notional Investments and CRA Assets and
(ii) investments in respect of Notional Investments having a maximum remaining
maturity of 90 days.

(c) In the event that the aggregate Liquid Investments maintained pursuant to
Section 6(a) at a Depository Institution fall below the Liquidity Reserve Levels
specified in or determined pursuant to Section 6(a) for all the Master Accounts
at such Depository Institution on an aggregate basis, whether as a result of a
reduction in deposit balances in the Master Accounts, a change in Liquidity
Reserve Levels or otherwise (in each case, a “Liquidity Deficiency Event”), such
Depository Institution shall give prompt written notice to the Ameritrade
Companies, and the parties shall cooperate with each other to develop an orderly
plan to remedy such Liquidity Deficiency Event. Notwithstanding the foregoing,
nothing herein shall restrict the Depository Institutions from taking any and
all actions as they may deem necessary to comply with applicable legal and
regulatory requirements or satisfy any regulatory guidance, request or directive
received by the Depository Institutions or TD Parent from any applicable bank
regulatory agency.

(d) If, in connection with a Liquidity Deficiency Event under Section 6(c) and
following development of an orderly remedial plan if applicable, the applicable
Depository Institution determines that a reduction in Notional Investments is
necessary in order to remedy such Liquidity Deficiency Event, the Ameritrade
Companies shall: (i) designate the specific Notional Investments and related
swaps to be terminated, after having consulted with the applicable Depository
Institution on minimizing to the extent possible any change in the weighted
average maturity applicable to the aggregate portfolio of Notional Investments
and related swaps at such Depository Institution, and (ii) reimburse such
Depository Institution in an amount equal to the Economic Replacement Value (as
calculated in the manner set forth in Exhibit D) for the principal amount of the
Notional Investment so terminated. Notwithstanding clause (i) of this
Section 6(d), nothing herein shall restrict the Depository Institutions from
taking any and all actions as they may deem necessary to remedy a Liquidity
Deficiency Event in compliance with applicable laws and regulations, and any
such damages shall be covered as and to the extent provided in clause (ii) of
this Section 6(d).

 

13



--------------------------------------------------------------------------------

7. Allocation of Deposits.

(a) TDAC shall allocate TDAC Customer funds in the TDAC Master Accounts so that
an amount that is less than or equal to each TDAC Customer’s FDIC deposit
insurance limit is deposited in the TDAC Master Account at TD Bank, with any
overage to be allocated to the TDAC Master Account at TD Bank USA, and TDATC
shall allocate TDATC Customer funds to the TDATC Master Accounts at TD Bank USA.
As may be agreed by TDA and the Depository Institutions from time to time, in
writing and in accordance with Section 5(i), TDAC may allocate TDAC Customer
funds in such different manner as so agreed in order to reduce FDIC deposit
insurance premiums.

(b) The Depository Institutions recognize that the Ameritrade Companies may
enter into agreements in respect of Money Market Deposit Accounts with other
depository institutions for, among other reasons as provided in Section 5(a),
the purpose of providing FDIC insurance to Customer Accounts that exceed the
Depository Institutions’ FDIC deposit insurance limits, including, but not
limited to, pursuant to the terms of Section 18(d). The Depository Institutions
agree that the selection of other depository institutions to participate in the
offering of Money Market Deposit Accounts to Customers shall be in the sole
discretion of the Ameritrade Companies, subject to TD Parent’s right to object
based on reasonable commercial business considerations; provided, however, that
regardless of any such objection, the final decision concerning the selection of
the other depository institutions remains in the sole discretion of the
Ameritrade Companies. The Ameritrade Companies recognize and acknowledge that
the Depository Institutions may offer Money Market Deposit Accounts to persons
other than the Customers without restriction.

(c) In the event that the Ameritrade Companies enter into agreements with other
depository institutions as permitted by Section 7(b), it is understood and
agreed that the funds of the Customers in excess of the applicable FDIC
insurance limits at the Depository Institutions shall be allocated to the
depository institutions offering Money Market Deposit Accounts as the Customers
and TDAC or TDATC as agent for the Customers shall determine appropriate. In
this regard, the Depository Institutions recognize that the Ameritrade Companies
may (i) provide the Customers with a list of depository institutions making
Money Market Deposit Accounts available, and (ii) deposit in a Money Market
Deposit Account at the depository institution selected by the Customer all
Customer funds in excess of the FDIC deposit insurance limits available at the
Depository Institutions.

(d) If at any time a Depository Institution is not legally permitted to accept
deposits in a Master Account (whether because it has been deemed to be
“adequately capitalized,” as defined in 12 C.F.R. Section 337.6, and has not yet
received a waiver from the FDIC, or is deemed to be less than “adequately
capitalized,” or otherwise), TDAC and TDATC shall direct Customer deposits to
the other Depository Institution (including, in the case of TDATC, to TD Bank)
to the extent required to comply with applicable law and subject to applicable
deposit insurance limitations. To the extent that neither Depository Institution
is then able to accept such Customer deposits, or the remaining Depository
Institution that is permitted to accept such deposits has reached its FDIC
deposit insurance limit for applicable Customer Accounts, the Ameritrade
Companies shall not direct such excess Customer deposits to any Depository
Institution but may direct such excess Customer deposits to other depository
institutions pursuant to Section 7(b).

 

 

14



--------------------------------------------------------------------------------

8. Withdrawals from and Closure of a Master Account.

(a) Withdrawals from a Master Account may be made prior to 4:00 p.m., Eastern
Time, on any Business Day only by TDAC, as agent for the TDAC Customers, or by
TDATC, as agent for the TDATC Customers. All withdrawals shall be made no more
than once a day on any Business Day pursuant to instructions delivered by TDAC
or TDATC, as applicable, or their respective messenger. TDAC, TDATC or such
messenger, as applicable, shall receive evidence of the Depository Institution’s
receipt of the withdrawal and transfer instructions for same day funds
representing the total of such withdrawals to be made to TDAC, as agent for the
TDAC Customers, or TDATC, as agent for the TDATC Customers, as applicable. If
directed by TDAC, TDATC or their respective messenger, as applicable, the
Depository Institution will transfer funds to accounts at another depository
institution. Each of TDAC and TDATC agrees that upon its receipt of such payment
for withdrawals, the Depository Institution shall have no further obligation and
shall be discharged as to TDAC or TDATC, as appropriate, and any Customers on
whose behalf such payment was made, and that the Depository Institution shall
have no further obligation with respect to the funds represented by such
withdrawal other than the obligation to pay any accrued and unpaid interest
relating to those funds.

(b) Each of TDAC and TDATC reserves the right to make withdrawals equal to the
remaining balance in a Master Account. Such Master Account may only be closed by
TDAC, as agent for the TDAC Customers, or TDATC, as agent for the TDATC
Customers, as applicable.

9. Registration at the Depository Institutions. Pursuant to instructions
received from a Customer, if TDAC or TDATC, as applicable, so advises a
Depository Institution, such Depository Institution shall record a Money Market
Deposit Account on behalf of such Customer on the books and records of the
Depository Institution in the name of such Customer (i) if such Customer
terminates its agency relationship with respect to the applicable Master Account
at the Depository Institution, (ii) if TDAC or TDATC cease to make the
Depository Institution’s Money Market Deposit Account available as a designated
sweep vehicle as permitted by the terms of this Agreement, or (iii) if this
Agreement is terminated by any party (in such case or in the case of clause
(ii), subject to the provisions of Section 18(h)). Upon request, TDAC or TDATC,
as applicable, will provide the Depository Institution with confirmation of such
Customer’s instructions. To facilitate such recordation in the name of such
Customer, and upon direction by such Customer or by TDAC or TDATC, as
applicable, TDAC or TDATC, as applicable, shall reasonably cooperate with the
Depository Institution in establishing the identity of such Customer, including,
without limitation, the name, address and taxpayer identification number of such
Customer and such other information as the Depository Institution may request in
order to comply with applicable law. Upon recordation of a Money Market Deposit
Account in the name of a Customer, the provisions of this Agreement shall no
longer govern the terms of such account and TDAC or TDATC, as applicable, shall
have no further obligation with respect to servicing such Customer’s Customer
Account.

 

15



--------------------------------------------------------------------------------

10. Books and Records Concerning the Master Accounts.

(a) As agents and custodians for the Customers, each of TDAC and TDATC will
maintain, in good faith and in the regular course of business, and in accordance
with applicable published requirements of the FDIC (including, without
limitation, FDIC requirements for pass-through deposit insurance coverage),
books and records setting forth the daily balance and accrued interest in the
Master Accounts at the Depository Institutions and identifying with respect to
such Master Accounts the names, addresses and social security or tax
identification numbers of the Customers and any representative capacity in which
the Customers may be acting. It is understood that the names, addresses and
social security or tax identification numbers of the Customers, and any
representative capacity in which they may be acting, will be maintained on
TDAC’s or TDATC’s, as applicable, books and records in its capacity as agent and
custodian for the Customers and will not be disclosed to the Depository
Institutions except as otherwise required by law or this Agreement.

(b) In connection with the Depository Institutions’ compliance with 12 C.F.R.
Part 204 (“Regulation D”), TDAC and TDATC, as recordkeepers for the Depository
Institutions, shall allow independent auditors, examiners and other authorized
representatives of the federal bank regulatory agencies that have appropriate
jurisdiction over the Depository Institutions reasonable access from time to
time upon request to the books and records of TDAC and TDATC, as applicable,
with respect to the Master Accounts, and each of TDAC and TDATC shall cooperate
with such independent auditors and agencies to the extent necessary to enable
the Depository Institutions to comply with their obligations under Regulation D
and other regulatory guidelines with regard to such requests for access.

(c) Each of TDAC and TDATC covenants that it shall at all times maintain, or
cause to be maintained, an emergency system to ensure that the books and records
concerning the Master Accounts will be retrievable within a reasonable period of
time in the event of a computer failure or malfunction.

(d) TDAC and TDATC may delegate to a third party service provider their
respective duties under this Section 10; provided, that (i) the third party
service provider will at all times maintain, or cause to be maintained, an
emergency system to ensure that the books and records concerning the Master
Accounts will be retrievable within a reasonable period of time in the event of
a computer failure or malfunction and (ii) TDAC and TDATC will remain liable to
the Depository Institutions for such delegated services to the same extent as if
TDAC or TDATC, as applicable, had performed them themselves.

(e) Upon request of a Depository Institution, TDAC or TDATC, as applicable, will
prepare and deliver to the Depository Institution, as promptly as is
commercially reasonable, the following information with respect to any date(s)
designated by the Depository Institution in machine readable form or in the form
of a computer printout:

(i) a list of all beneficial owners of the applicable Master Account(s) at the
Depository Institution, designated by account number, in which deposits are
being made on that day, setting forth the amount of the deposit to each Money
Market Deposit Account;

 

16



--------------------------------------------------------------------------------

(ii) a list of all beneficial owners of the applicable Master Account(s) at the
Depository Institution, designated by account number, from which withdrawals are
being made on that day, setting forth the amount of the withdrawals from each
Money Market Deposit Account;

(iii) a statement of the aggregate balance in each applicable Customer’s Money
Market Deposit Account after the deposits and withdrawals set forth in the lists
described in (i) and (ii) above, respectively, have been effected;

(iv) a list of all beneficial owners of the applicable Master Account(s) at the
Depository Institution, designated by account number, indicating whether each
beneficial owner is an individual; an organization that is operated primarily
for religious, philanthropic, charitable, educational, political or other
similar purpose and that is not operated for profit; the United States; a state,
county, municipality or political subdivision thereof; or the District of
Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, any territory
or possession of the United States or any political subdivision thereof; and

(v) such other information as the Depository Institution may reasonably request
to facilitate or demonstrate its compliance with Regulation D (or any successor
regulation).

(f) Not later than 15 days following the end of each calendar quarter, TDAC and
TDATC shall furnish to the Depository Institutions such information, and in such
format, as the Depository Institutions may from time to time specify in
connection with the preparation of their quarterly Consolidated Reports of
Condition and Income (Call Reports) or comparable report to be filed with the
OCC, the FDIC or any other member of the Federal Financial Institutions
Examination Council.

(g) TDAC and TDATC shall at all times comply, and ensure that any third party
service provider to which it delegates any of its respective duties under this
Section 10 will at all times comply, with the applicable requirements of OCC
Bulletin 2005-13 (12 C.F.R. Part 30, Appendix B), and TDAC and TDATC will allow
the Depository Institutions access to their books and records and personnel in
order to permit the Depository Institutions to maintain and assess compliance
with the foregoing requirements by TDAC and TDATC and any such third party
service providers.

(h) TDAC and TDATC will: (i) implement and maintain appropriate programs
reasonably designed to ensure compliance with all regulations, orders and
policies concerning matters such as the identity of the Customers and the
sources of funds that are handled pursuant to this Agreement, including the Bank
Secrecy Act and the USA PATRIOT Act, and all regulations issued thereunder,
Executive Order No. 13224 and the regulations administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (together, “U.S.
Money Laundering and Investor Identification Requirements”); and (ii) provide
such information as the Depository Institutions may reasonably require from time
to time to verify TDAC’s and TDATC’s compliance with applicable U.S. Money
Laundering and Investor Identification Requirements. The parties acknowledge
that certain letter agreement, dated March 15, 2011, as may be amended from time
to time, by and among TD Parent, TD Bank, TD Bank USA and the Ameritrade
Companies, with respect to anti-money laundering compliance and other matters
set forth therein, and agree that this Section 10(h) should be read together
with such letter agreement.

 

17



--------------------------------------------------------------------------------

(i) TDAC and TDATC agree to provide the Depository Institutions with such
reports as the Depository Institutions may reasonably request from time to time
in connection with their asset/liability management and forecasting programs.

11. Representations and Warranties of TDA. TDA represents and warrants to the
Depository Institutions, as of the date hereof, as follows:

(a) TDA is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of New York.

(b) This Agreement constitutes a legal, valid and binding obligation of TDA,
enforceable against TDA in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, liquidation or other similar laws
affecting generally the enforcement of creditors’ rights.

(c) TDA has full power and authority to do and perform all acts contemplated by
this Agreement.

(d) Neither the execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, the fulfillment of, or compliance with,
the terms and provisions hereof, nor the performance of its obligations
hereunder will conflict with, or result in a breach of any of the terms,
conditions or provisions of (i) any material federal law, regulation, order,
regulatory agreement, or rule applicable to TDA, (ii) any material applicable
law, rule or regulation of the state in which TDA has its principal place of
business or of any regulatory agency or self-regulatory organization, (iii) the
articles of incorporation or bylaws of TDA or (iv) any material agreement to
which TDA is a party or by which it may be bound.

(e) TDA either has full power and authority to receive on behalf of, and as
agent for, each of the Customers any information, including disclosure
information, that the Depository Institutions may provide in connection with a
Money Market Deposit Account, including any disclosure information required by
law or, if TDA lacks such power and authority, TDA shall deliver such
information directly to the Customers within any applicable time periods
required by law.

(f) There is no action, suit, proceeding, inquiry or investigation by or before
any court, governmental agency, public board or body pending or, to the
knowledge of TDA, threatened against or contemplated by any governmental agency
which could reasonably be expected to materially impair the ability of TDA to
perform its obligations under this Agreement.

12. Representations and Warranties of TDAC and TDATC. TDAC and TDATC, severally
and not jointly, represent and warrant to the Depository Institutions, as of the
date hereof, as follows:

 

18



--------------------------------------------------------------------------------

(a) TDAC is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nebraska and TDATC is a non-depository
trust company duly incorporated, validly existing and in good standing under the
laws of the State of Maine.

(b) This Agreement constitutes a legal, valid and binding obligation of each of
TDAC and TDATC, enforceable against each in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, liquidation or other
similar laws affecting generally the enforcement of creditors’ rights.

(c) Each of TDAC and TDATC has full power and authority to do and perform all
acts contemplated by this Agreement.

(d) Neither the execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, the fulfillment of, or compliance with,
the terms and provisions hereof, nor the performance of its obligations
hereunder will conflict with, or result in a breach of any of the terms,
conditions or provisions of (i) any material federal law, regulation, order,
regulatory agreement, or rule applicable to TDAC or TDATC, (ii) any material
applicable law, rule or regulation of the state in which TDAC or TDATC has its
principal place of business or of any regulatory agency or self-regulatory
organization, (iii) the articles of incorporation or bylaws of TDAC or TDATC or
(iv) any material agreement to which TDAC or TDATC is a party or by which it may
be bound.

(e) TDAC is the authorized representative, agent (or sub-agent) and nominee (or
sub-nominee) for each TDAC Customer in establishing, maintaining, making
deposits to and withdrawals from and effecting other transactions in the TDAC
Master Accounts and is authorized to give the Depository Institutions
instructions on behalf of the TDAC Customers with respect to the TDAC Master
Accounts; and the Depository Institutions may conclusively rely without further
inquiry on such instructions given by TDAC on behalf of the TDAC Customers or
otherwise in connection with this Agreement. TDATC is the authorized
representative, agent (or sub-agent) and nominee (or sub-nominee) for each TDATC
Customer in establishing, maintaining, making deposits to and withdrawals from
and effecting other transactions in the TDATC Master Accounts and is authorized
to give the Depository Institutions instructions on behalf of the TDATC
Customers with respect to the TDATC Master Accounts; and the Depository
Institutions may conclusively rely without further inquiry on such instructions
given by TDATC on behalf of the TDATC Customers or otherwise in connection with
this Agreement.

(f) Each of TDAC and TDATC either has full power and authority to receive on
behalf of, and as agent for, each of their respective Customers any information,
including disclosure information, that the Depository Institutions may provide
in connection with a Money Market Deposit Account, including any disclosure
information required by law or, if either TDAC or TDATC lacks such power and
authority, TDAC or TDATC, as applicable, shall deliver such information directly
to its Customers within any applicable time periods required by law.

(g) There is no action, suit, proceeding, inquiry or investigation by or before
any court, governmental agency, public board or body pending or, to the actual
knowledge of each of TDAC and TDATC, threatened by any governmental agency that
could reasonably be expected to materially impair the ability of either of TDAC
and TDATC to perform its obligations under this Agreement.

 

19



--------------------------------------------------------------------------------

13. Representations and Warranties of the Depository Institutions. Each
Depository Institution, severally and not jointly, represents and warrants to
the Ameritrade Companies, as of the date hereof, as follows:

(a) Such Depository Institution is a national banking association organized and
existing under the laws of the United States and regulated by the OCC.

(b) This Agreement constitutes a legal, valid and binding obligation of such
Depository Institution, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, liquidation or
other similar laws affecting the enforcement of creditors’ rights generally or
of creditors of depository institutions the accounts of which are insured by the
FDIC.

(c) Neither the execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, the fulfillment of, or compliance with,
the terms and provisions hereof, nor the performance of its obligations with
respect to the Master Accounts will conflict with, or result in a breach of any
of the terms, conditions or provisions of (i) any material federal banking or
other law, regulation, order, regulatory agreement, or rule applicable to such
Depository Institution or governing the acceptance of deposits, (ii) any
material applicable law, rule or regulation of the state in which such
Depository Institution has its principal place of business or of any regulatory
agency or self-regulatory organization, (iii) the articles of association or
bylaws of such Depository Institution or (iv) any material agreement to which
such Depository Institution is a party or by which it may be bound.

(d) Such Depository Institution has obtained and/or made any consent, approval,
waiver or other authorization of or by, or filing or registration with, any
court, administrative or regulatory agency or other governmental authority of
the federal government or the state in which such Depository Institution has its
principal place of business that is required to be obtained by the Depository
Institution in connection with the execution, delivery or performance by the
Depository Institution of this Agreement or the consummation by the Depository
Institution of the transactions contemplated by this Agreement including,
without limitation, the offering of Money Market Deposit Accounts to the
Customers.

(e) The deposits made at such Depository Institution are insured by the FDIC to
the fullest extent permitted by law and the Customer Accounts will be eligible
for FDIC insurance for each Customer identified on the records maintained
pursuant to Section 10 for each recognized legal capacity for which the Customer
is eligible, subject to (i) FDIC aggregation rules for other accounts held by a
Customer with such Depository Institution and (ii) such Depository Institution
recording the Master Accounts as set forth in Section 3.

(f) Such Depository Institution is “well capitalized,” as defined in 12 C.F.R.
Section 337.6, and may accept, renew or roll over “brokered deposits,” as
defined in 12 C.F.R. Section 337.6, without obtaining a waiver from the FDIC.

 

20



--------------------------------------------------------------------------------

(g) There is no action, suit, proceeding, inquiry or investigation by or before
any court, governmental agency, public board or body pending or, to the
knowledge of such Depository Institution, threatened by any governmental agency
which could reasonably be expected to materially impair the ability of such
Depository Institution to perform its obligations under this Agreement.

(h) The statements made in the TDA and TDATC disclosures to Customers and
Customer agreements, as provided to the Depository Institutions by TDA and TDATC
prior to the signing of this Agreement (collectively, the “Customer
Disclosures”), to the extent that they make representations concerning such
Depository Institution and its deposit insurance coverage, are true and accurate
in all material respects.

(i) Such Depository Institution is not the subject of or party to a memorandum
of understanding or any supervisory agreements, mandated board resolutions,
cease-and-desist orders, consent agreements, or regulatory restrictions that
would, directly or indirectly, materially impair its ability to perform its
obligations under this Agreement.

(j) Such Depository Institution is authorized under applicable law and
regulation to pay interest on the Master Accounts at the interest rate
determined in accordance with Section 4 hereof.

(k) Deposits of Customers in the Master Accounts at such Depository Institution
are entitled to the priority provided to “deposit liabilities” by
Section 11(d)(11) of the Federal Deposit Insurance Act, as amended, and
applicable regulations thereunder.

(l) No applicable law or regulation of the state of such Depository
Institution’s principal place of business or any political subdivision thereof
imposes any state or local income or franchise tax with respect to any
Customer’s interest in a Master Account established by a nonresident of such
state.

14. Representation and Warranty of TD Parent. TD Parent represents and warrants
to the Ameritrade Companies, as of the date hereof, that:

(a) TD Parent has capital at or above OSFI’s minimum capitalization ratio as
currently required by OFSI; and

(b) TD Parent is a Schedule I bank under the Bank Act (Canada).

15. General Covenants.

(a) Each Depository Institution will provide notification as promptly as
reasonably possible (and in any event within twenty-four (24) hours of learning
of the relevant action or information) to the Ameritrade Companies of any action
by the FDIC or by such Depository Institution to terminate such Depository
Institution’s FDIC-insured status.

(b) Each Depository Institution will provide notification as promptly as
reasonably possible (and in any event within twenty-four (24) hours of learning
of the relevant occurrence) to the Ameritrade Companies upon the occurrence of
any event that causes, or could reasonably be expected to cause, (i) the
termination of such Depository Institution’s FDIC-insured status and (ii) such
Depository Institution to be placed in a lower capital category or deemed
“undercapitalized,” as defined in 12 C.F.R. Section 337.6.

 

21



--------------------------------------------------------------------------------

(c) TD Parent agrees to provide written notice to the Ameritrade Companies as
promptly as reasonably practicable (i) if TD Parent no longer owns or controls,
directly or indirectly, a majority of the issued and outstanding voting
securities of either or both of the Depository Institutions, or (ii) if TD
Parent’s capital falls below OSFI’s minimum capitalization ratio as required
from time to time by OSFI.

(d) Each of TDA, TDAC and TDATC will perform their respective obligations under
this Agreement pursuant to all federal and state securities laws and all
regulations of any regulatory agency or self-regulatory organization applicable
to the performance of such obligations hereunder.

(e) TDA shall maintain a fidelity bond covering its officers and employees in an
amount equal to or exceeding $1,000,000.

(f) TDA shall provide all of the services specified herein to be provided by TDA
in accordance with industry practices; provided, however, that in the event any
applicable regulation, statute or rule changes or any new applicable regulation,
statute or rule is enacted, the parties shall negotiate in good faith to
determine appropriate service levels.

(g) Each of TDAC and TDATC, as recordkeepers for the Depository Institutions,
will maintain the applicable Master Accounts in accordance with the definition
of “savings deposit” in 12 C.F.R. Section 204.2(d)(2), and interpretations of
the Federal Reserve thereunder, including the transfer and withdrawal
restrictions contained therein.

(h) Each of TDAC and TDATC will prepare and file, on a timely basis and in the
manner prescribed by the Internal Revenue Code of 1986, as amended (the
“Internal Revenue Code”), and applicable regulations thereunder, all information
returns that may be required by TDAC and TDATC in whatever capacity with respect
to its respective Master Accounts (with the customary copies thereof for state
and local taxing authorities) and will furnish a copy of all information returns
and notifications prescribed by the Internal Revenue Code and applicable
regulations thereunder with respect to any Customer holding a Money Market
Deposit Account at the Depository Institution(s) to the Customer; provided,
however, that in the event TDAC or TDATC does not have available to it the
information required to complete such information return and such information is
available to the Depository Institution(s), TDAC or TDATC, as applicable, shall
request such information from the Depository Institution(s) and upon receipt of
such information in a timely manner, TDAC or TDATC, as appropriate, shall
prepare and file such return in an timely manner. Each of TDAC and TDATC will
cause to be obtained and retained in its files any necessary exemption
certificates from its respective Customers with respect to the filing of any
information return and the withholding of taxes.

(i) Each of TDAC and TDATC will withhold in a timely and proper manner any and
all taxes required to be withheld under applicable law in connection with the
payment or crediting of any interest on any beneficial interest in the
applicable Master Accounts and will pay in a timely and proper manner such
amount to the appropriate governmental agency or its designated agent.

 

22



--------------------------------------------------------------------------------

(j) Each of TDAC and TDATC shall maintain a fidelity bond covering its officers
and employees in an amount equal to or exceeding $1,000,000.

(k) Each of TDAC and TDATC shall provide all of the services specified herein to
be provided by TDAC and TDATC in accordance with industry practices; provided,
however, that in the event any applicable regulation, statute or rule changes or
any new applicable regulation, statute or rule is enacted, the parties shall
negotiate in good faith to determine appropriate service levels.

(l) Each of TDAC and TDATC shall, with respect to their Customer Accounts,
comply with applicable U.S. Money Laundering and Investor Identification
Requirements and implement, verify and maintain appropriate procedures to verify
suspicious transactions and the source of funds for the Customer Accounts.

(m) The Depository Institutions will furnish to the Ameritrade Companies
(i) copies of all annual, quarterly, and other reports and information furnished
to stockholders of TD Parent, on or promptly following the time such reports and
other information are first furnished to such stockholders, and (ii) any other
reports and financial statements filed by TD Parent with the U.S. Securities and
Exchange Commission.

(n) The Master Accounts will not at any time be subject to any right, charge,
security interest, lien or claim of any kind against TDA, TDAC or TDATC in favor
of the Depository Institutions or any person claiming through the Depository
Institutions, and the Depository Institutions will not exercise any right of
set-off or recoupment against the Master Accounts.

(o) Each Depository Institution shall maintain a fidelity bond covering its
officers and employees in an amount equal to or exceeding $1,000,000.

(p) The Depository Institutions hereby covenant and agree that, upon request by
and at the sole option of the Ameritrade Companies, the Depository Institutions
shall provide Master Accounts and related services to any of the Ameritrade
Companies’ Affiliates or any successor entity of TDA, TDAC or TDATC, as
applicable, controlled by Ameritrade Parent upon terms and conditions that are
substantially similar to those contained herein pursuant to either an amendment
to this Agreement or a separate agreement; and the Ameritrade Companies hereby
covenant and agree that, in the event that TD Parent shall acquire one or more
additional FDIC-insured depository institution subsidiaries in the United States
that qualify as Affiliates after the date of this Agreement, the Ameritrade
Companies shall, at the request of TD Parent, enter into an amendment to this
Agreement or a separate agreement for such additional depository institutions to
provide services to the Ameritrade Companies that are substantially similar to
those provided to such companies by the Depository Institutions (but not in lieu
of the Depository Institutions) pursuant to the terms of this Agreement;
provided, however, that (i) if a new agreement is entered into pursuant to this
Section 15(p), the term of the new agreement shall be the term of this Agreement
such that any expiration or termination of this Agreement shall

 

23



--------------------------------------------------------------------------------

cause such new agreement to terminate simultaneously with this Agreement; and
(ii) the parties shall negotiate in good faith the timing and order of deposit
sweep allocation of Customer Account funds to the new depository institution or
institutions; and (iii) the cost and effort to provide the necessary
connectivity is substantially the same as that required between the Ameritrade
Companies and the Depository Institutions.

(q) Each Depository Institution shall provide all of the services specified
herein to be provided by the Depository Institution in accordance with industry
practices; provided, however, that in the event any applicable regulation,
statute or rule changes or any new applicable regulation, statute or rule is
enacted, the parties shall negotiate in good faith to determine appropriate
service levels.

(r) Each Depository Institution has provided, and while any Master Account is
maintained will provide, the Ameritrade Companies with all information that each
Depository Institution is required to provide Money Market Deposit Account
holders under any federal or state law, rule or regulation governing savings
deposits held under arrangements similar to that set forth herein. None of TDA,
TDAC or TDATC shall have any responsibility for any omission on a Depository
Institution’s part to notify the Ameritrade Companies or for any delay in
notification, of any disclosure that is required to be distributed by a
Depository Institution at the time of, or subsequent to, the date hereof.

16. Master Account Description, Statements and Disclosures.

(a) TDA and TDATC agree to provide each Customer with a description of the terms
and conditions of the Master Accounts, substantially in the form of the Customer
Disclosures referred to in Section 13(h), as the same shall be amended from time
to time, prior to or simultaneously with the Customer’s election of the Money
Market Deposit Account as the designated sweep vehicle. TDA and TDATC agree to
provide any amendments to the Customer Disclosures to the Depository
Institutions for their review and approval prior to providing the amended
Customer Disclosures to Customers.

(b) TDA and TDATC agree to periodically provide each Customer with a statement
on a monthly, quarterly or other basis permitted by law, which shall reflect
each deposit to or withdrawal from the Customer Account during the previous
period, the closing balance of such Customer Account at the end of the previous
period, and the amount of interest earned on funds in such Customer’s Money
Market Deposit Account during the previous period. The parties acknowledge that
the Depository Institutions will have no responsibility for providing such
periodic statements or for the completeness or accuracy thereof.

(c) TDA and TDATC agree to distribute all disclosures provided by the Depository
Institutions pursuant to Section 15(r) hereof to the Customers.

(d) Upon establishment of a Money Market Deposit Account by a Customer, TDA or
TDATC, as applicable, shall provide the Customer with information regarding the
date of the initial deposit to the applicable Master Account, the name of the
Depository Institution, and the fact that TDA or TDATC, as applicable, will
receive from the Depository Institution the fee described in Section 5 hereof.
The information may be furnished by TDA or TDATC, as applicable, in the form of
a trade confirmation or a customer transaction statement.

 

24



--------------------------------------------------------------------------------

17. Indemnification.

(a) Each Depository Institution agrees, severally and not jointly, to indemnify
and hold harmless the Ameritrade Companies and their Affiliates, and their
respective officers, directors, employees, agents and contractors, from and
against any liability, claim, cost or expense (including court costs and
attorneys’ fees) arising out of (i) such Depository Institution’s material
breach of any of its representations, warranties, covenants or other agreements
set forth in this Agreement and (ii) such Depository Institution’s gross
negligence, fraud or intentional misconduct.

(b) The Ameritrade Companies agree, severally and not jointly, to indemnify and
hold harmless the Depository Institutions and their Affiliates, and their
respective officers, directors, employees, agents and contractors, from and
against any liability, claim, cost or expense (including court costs and
attorneys’ fees) arising out of (i) TDA’s, TDAC’s or TDATC’s material breach of
any of TDA’s, TDAC’s or TDATC’s representations, warranties, covenants or other
agreements set forth in this Agreement and (ii) TDA’s, TDAC’s or TDATC’s gross
negligence, fraud or intentional misconduct.

(c) For purposes of this Section 17, the party obligated to provide the
indemnity described in Sections 17(a) and 17(b) will be referred to as the
“Indemnitor” and the party receiving the benefit of such indemnity will be
referred to as the “Indemnitee.” The Indemnitee shall give the Indemnitor prompt
notice of any claim for indemnification; provided, that the Indemnitee’s failure
to give such prompt notice shall not relieve the Indemnitor of its
indemnification obligation except to the extent that the Indemnitor was
materially prejudiced by such failure. The Indemnitor shall have no obligation
pursuant to Section 17(a) or 17(b), as applicable, unless the Indemnitee permits
the Indemnitor to assume and control the defense of the related claim, suit,
action or proceeding, with counsel chosen by the Indemnitor (who must be
reasonably acceptable to the Indemnitee). The Indemnitor shall not enter into
any settlement or compromise of any such claim, suit, action or proceeding
without the Indemnitee’s prior written approval, which approval shall not be
unreasonably withheld.

(d) Notwithstanding the foregoing, the Indemnitee may, at its own option and
expense, employ counsel to monitor any claim for which it is entitled to
indemnification under this Section 17, and counsel for the Indemnitor shall
provide cooperation and assistance to such counsel for the purpose of apprising
the Indemnitee of the status of such proceeding, including the status of
settlement negotiations, if any. Nothing in this Agreement shall be deemed to
limit or eliminate the right of a party at any time to waive indemnification to
which it is otherwise entitled pursuant to this Section 17 by independently
defending or settling any claim on its own behalf; provided, that the party
exercising this right will provide the other party with prompt written notice of
its intent to do so, and such party agrees that it will not be entitled to seek
any other remedy against the other with respect to the subject matter of the
claim for which it has waived indemnification.

 

25



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision herein, neither party will be liable to
the other for:

(i) special, indirect, consequential, punitive, exemplary or incidental damages
of the other party of any kind, including but not limited to lost profits, lost
savings, and loss of use of facility or equipment, regardless of whether arising
from breach of contract, warranty, tort, strict liability or otherwise, even if
advised of the possibility of such losses or damages or if such losses or
damages could have been reasonably foreseen, except in any such case for amounts
awarded by a final judicial determination or settlement to third parties; or

(ii) any delay or failure to perform its obligations under this Agreement to the
extent that such delays or failures result from causes or circumstances beyond
its reasonable control, including, but not limited to, failure of electronic or
mechanical equipment, strikes, failure of common carrier or utility systems,
severe weather, market disruptions, or other causes commonly known as “acts of
God”; in any such event, in order to be so excused from such delay or failure to
perform, the party so affected must give notice of the cause of such delay or
failure to the other party as promptly as practicable and use reasonable efforts
to remedy the cause of such delay or failure if practicable and take all
reasonable actions as may be appropriate to continue performance under this
Agreement.

18. Termination; Related Procedures.

(a) The initial term of this Agreement shall expire on July 1, 2018 (the
“Initial Expiration Date”) and will automatically renew for a term that is five
(5) years from such Initial Expiration Date (for purpose of clarity, such
initial renewal term would expire on July 1, 2023) and from each subsequent
fifth anniversary of the prior expiration date unless, in the case of any such
renewal term, the Ameritrade Companies, on the one hand, or the Depository
Institutions, on the other hand, have given the other written notice of
non-renewal at least two (2) years prior to (x) the Initial Expiration Date (for
purposes of clarity, such date of notice being July 1, 2016), or (y) prior to
the expiration date of any subsequent renewal term of this Agreement. If none of
the parties gives written notice of non-renewal at least two (2) years prior to
the end of a five-year renewal term, this Agreement shall automatically renew
for a successive five-year term at the end of such renewal term.

(b) The Depository Institutions shall have the right to terminate this Agreement
by written notice to the Ameritrade Companies (i) in order to comply with any
order or directive received by the Depository Institutions or TD Parent from any
applicable regulatory agency, including, without limitation, OSFI, the Federal
Reserve, the OCC and the FDIC, to terminate this Agreement; or (ii) if there is
a materially adverse regulatory development, including for purposes of
Section 5(j) above, relating to the qualification of the deposits in the Master
Accounts as savings deposits under 12 C.F.R. Section 204.2(d)(2).

(c) The Ameritrade Companies shall have the right to terminate this Agreement by
written notice to the Depository Institutions (i) in the event that TD Parent
fails to maintain capital at or above the then-applicable minimum capitalization
ratio required by OSFI, as published from time to time by OSFI, (ii) in order to
comply with any order or directive received by the Ameritrade Companies from any
applicable regulatory agency, including,

 

26



--------------------------------------------------------------------------------

without limitation, the Securities and Exchange Commission, the Financial
Industry Regulatory Authority or the State of Maine, to terminate this
Agreement, (iii) if there is a materially adverse regulatory development, or
(iv) if Liquidity Reserve Levels are modified as set forth in Section 6(a)
above.

(d) The Ameritrade Companies and the Depository Institutions shall each have the
right to terminate this Agreement by written notice to the other if TD Parent no
longer owns, directly or indirectly, a majority of the issued and outstanding
shares of common stock of either or both of the Depository Institutions;
provided, that the Ameritrade Companies shall not have a right of termination
pursuant to this Section 18(d) as long as TD Parent, directly or indirectly, is
able to provide the Ameritrade Companies through an Affiliate of TD Parent,
without material interruption to their Customers, with Money Market Deposit
Accounts on terms, including product terms, economics (including, but not
limited to, pricing) and FDIC deposit insurance coverage, at least as favorable
in all material respects as offered to the Ameritrade Companies hereunder
immediately prior to the date on which the termination event provided for in
this Section 18(d) first occurred. In the event of any right of termination
pursuant to this Section 18(d), the Ameritrade Companies shall have the right to
commence good faith negotiations to acquire the assets related to the Notional
Investments at their respective fair market values pursuant to terms mutually
agreed to in writing by the Ameritrade Companies and the Depository
Institutions.

(e) The Ameritrade Companies and the Depository Institutions shall each have the
right to terminate this Agreement by written notice to the other if any
Depository Institution is deemed (x) “adequately capitalized,” as defined in 12
C.F.R. Section 337.6, and has failed to obtain the waiver referenced in 12
C.F.R. Section 337.6(c) within 180 days of such Depository Institution being
deemed adequately capitalized, or (y) “undercapitalized,” as defined in 12
C.F.R. Section 337.6 or any lower category set forth therein; provided, that the
Ameritrade Companies shall not have a right of termination pursuant to this
Section 18(e) as long as TD Parent, directly or indirectly, is able to provide
the Ameritrade Companies, through an Affiliate of TD Parent without material
interruption to their Customers, with Money Market Deposit Accounts on terms,
including product terms, economics (including, but not limited to, pricing) and
FDIC deposit insurance coverage, at least as favorable in all material respects
as offered to the Ameritrade Companies hereunder immediately prior to the date
on which the termination event provided for in this Section 18(e) first
occurred.

(f) In the event that any of TDA, TDAC or TDATC, on the one hand, or the
Depository Institutions, on the other hand, materially breaches any of their
respective covenants set forth in the first paragraph of Section 5(a) or in
Sections 5, 6, 15(d), 15(g), 15(h), 15(i), 15(l), 15(n) or 15(r) of this
Agreement, as applicable, and fails to cure such breach within 90 days of
receipt of written notice of such breach from the non-breaching parties if any
regulatory action is required to cure such breach (or, if no regulatory action
is required to cure such breach, within 45 days of receipt of written notice of
such breach), the non-breaching parties shall have the right to terminate this
Agreement upon written notice to the breaching parties.

(g) The Depository Institutions shall have the right to terminate this Agreement
under the terms of Section 5(f) by providing written notice to the Ameritrade
Companies promptly upon arriving at the decision to terminate; provided, that
upon any exercise

 

27



--------------------------------------------------------------------------------

of such right, (i) the Marketing Fee shall be adjusted only if required as
directed in writing by a federal bank regulatory agency with jurisdiction over
the Depository Institutions in order for the Depository Institutions to be in
compliance with Section 23B of the Federal Reserve Act, as amended, and
applicable regulations thereunder, and (ii) no new accounts shall be accepted in
the Master Accounts.

(h) Each of the parties agree that it will not exercise its right to terminate
this Agreement (unless in the case of a termination pursuant to Section 18(b) or
Section 18(c) an immediate termination of this Agreement is required to comply
with any applicable law, regulation, order or directive) until the CEO of TDA
and the CEO of TD Parent have had a reasonable opportunity to discuss the
circumstances that give rise to the right of termination and are unable to
resolve the matter within ninety (90) days after the referral of the matter to
them.

(i) Any termination of this Agreement pursuant to Sections 18(a)-(g) shall
become effective on the second anniversary of the exercise by the applicable
parties of their right to terminate this Agreement (unless, in the case of a
termination pursuant to Section 18(b) or Section 18(c)(ii), an earlier
termination of this Agreement is required to comply with any applicable law,
regulation, order or directive; or in the case of a termination pursuant to
Section 18(g), if the Marketing Fee is required to be adjusted, then the
Agreement shall immediately enter the “run-off” period described below), and,
until the effectiveness date of such termination (the “two-year notice period”),
this Agreement shall continue in full force and effect (subject to any
regulatory restrictions with regard to the acceptance, renewal or roll over of
deposits in the Master Accounts, if applicable). After such two-year notice
period, or in the case of a termination pursuant to Section 18(g) if the
Marketing Fee is required to be adjusted, this Agreement then shall enter a
“run-off” period (unless and to the extent, in the case of a termination
pursuant to Section 18(b) or Section 18(c)(ii), such run-off period is not
permitted by applicable laws, regulations, orders or directives) in which (a) no
incremental accounts shall be accepted in the Master Accounts; and (b) deposits
in the Master Accounts shall be repaid ratably from each of the categories set
forth in Section 6(a) based on the respective maturity schedules of the
corresponding Notional Investments designated by TDA pursuant to Section 5(b)
beginning with the earliest such maturity; provided that, for purposes of
calculating the Marketing Fee payable to the Ameritrade Companies during this
run-off period following the two-year notice period, any repayment of deposits
that reduces a Notional Investment shall also reduce a pro rata portion of any
corresponding Liquid Assets maintained by the Depository Institutions pursuant
to Section 6 hereof.

(ii) TDA will reimburse the Depository Institutions, promptly upon their request
from time to time, for losses resulting from or relating to reductions in
deposit levels in the Master Accounts in excess of the run-off process specified
in paragraph (ii) of this Section 18(h) in an amount equal to the sum, if
positive, of (A) the Economic Replacement Value of the amount of such excess
deposit run-off, plus (B) if and to the extent that such deposit run-off has
resulted in the early termination of Notional Investments which exceed
[CONFIDENTIAL TREATMENT REQUESTED] in principal amount, an amount equal to, for
each investment security sold or disposed of as a result of such excess deposit
run-off, [CONFIDENTIAL TREATMENT REQUESTED]. In connection with any reduction in
Notional Investments and in the interest of minimizing losses to the extent
practicable, the Depository Institutions shall use their reasonable best efforts
to reallocate the corresponding assets and swaps or other derivatives to TD
Parent or its other subsidiaries rather than selling, settling or terminating
such assets, swaps and other derivatives.

 

28



--------------------------------------------------------------------------------

(iii) During the two-year notice period referred to in Section 18(h), TDA and
TDATC will no longer be required to make the Money Market Deposit Accounts at
the Depository Institutions the default designated depository institution sweep
vehicle to Customers. In the interest of an orderly transition, TDA and TDATC
shall not be restricted (A) from transferring or reinvesting deposits from
then-existing Customer Accounts to another depository institution in accordance
with the agreed-upon transition plan referred to in paragraph (iv) of this
Section 18(h) (B) from directing new sweep and deposit accounts to any other
depository institution as part of its transition strategy or (C) from offering
Customers the ability to sweep their available cash to free credits held at TDAC
or to other products or venues.

(iv) Following notice of any termination of this Agreement pursuant to
Section 18 hereof (and, if applicable, any specified cure period), the
Depository Institutions and TDA and TDATC shall, as soon as practicable, use
their reasonable best efforts in good faith to jointly develop and adopt a plan
for the orderly transition of the deposits maintained in the Master Accounts to
a successor depository institution or successor depository institutions
consistent with the deposit payout schedule referred to in paragraph (i) of this
Section 18(h).

(v) The right to terminate pursuant to this Section 18 shall not be deemed to be
the exclusive remedy for breach of this Agreement but shall be in addition to
all other remedies under this Agreement or available at law or in equity.

19. Survival. Following expiration or termination of this Agreement pursuant to
Section 18 hereof, Sections 17, 19, 20, 23, 24, 25, 28, 29 and 31 shall survive
any such expiration or termination. All other sections of this Agreement shall
survive until the Master Accounts established at the Depository Institutions are
closed.

20. Confidentiality.

(a) The Ameritrade Companies and the Depository Institutions mutually
acknowledge that, in the course of their dealings with each other in connection
with this Agreement, each may learn Confidential Information of or concerning
the other party or third persons to whom the other party has an obligation of
confidentiality. For the purposes of this Agreement, “Confidential Information”
shall mean, with respect to any person, any confidential, business, trade
secret, proprietary or other like information that is provided, produced or
disclosed by such person in connection with performance of this Agreement,
whether in written, electronic or oral form, whether tangible or intangible, and
whether or not labeled or designated as “confidential.” Confidential Information
also includes any information regarding the contents of this Agreement.

(b) Each party shall treat all Confidential Information received from the other
party as proprietary, and shall not disclose such Confidential Information
orally or in writing to any third party without the prior written consent of the
other applicable party, and shall not appropriate any of such Confidential
Information for its own use or for the use of any other

 

29



--------------------------------------------------------------------------------

person. Without limiting the foregoing, each party agrees to take at least such
precautions to protect the other party’s Confidential Information as it takes to
protect its own Confidential Information, but in no event shall such precautions
be less than reasonable or as required by applicable law.

(c) Upon the request of another party following the termination of the Agreement
and the closing of the Master Accounts, each party shall (a) return to such
other party all tangible items containing any of such other party’s Confidential
Information, including all copies, abstractions and compilations thereof, and
(b) remove from its computer systems any record in electronic form that contains
any of such other party’s Confidential Information, including all copies,
abstractions and compilations thereof, without retaining any copies of the items
required to be returned. Any party may further require that the other parties
certify in writing that they have fulfilled their obligations under this
Section 20(c).

(d) Notwithstanding anything herein to the contrary, each party may keep records
of the other parties’ Confidential Information for recordkeeping as required by
applicable law; provided, that the confidentiality of all such Confidential
Information is maintained in a manner consistent with the requirements of this
Agreement. The obligations of this Section 20 extend to the employees, agents,
service providers and subcontractors of each party and their respective
Affiliates, and each party shall inform such persons of their obligations under
this Section 20.

(e) Nothing in this Agreement shall be construed to restrict disclosure or use
of any information otherwise constituting Confidential Information that: (a) was
in the possession of or rightfully known by the recipient, without an obligation
to maintain its confidentiality, prior to receipt from the other party; (b) is
or becomes generally known to the public without violation of this Agreement;
(c) is obtained by the recipient in good faith from a third person having the
right to disclose it without an obligation of confidentiality; or (d) is
independently developed by the receiving party without the participation of any
persons who have had access to the other party’s Confidential Information.

(f) Each party shall, upon learning of any unauthorized disclosure or use of
another party’s Confidential Information, notify such other party promptly and
cooperate fully with such party in protecting its Confidential Information.

(g) If any party believes it is required, by applicable law or by a subpoena or
order of a court, regulatory agency or self-regulatory organization having
appropriate jurisdiction, to disclose any of another party’s Confidential
Information, subject to applicable law that may prohibit the rendering of such
notification, it shall promptly notify the applicable party prior to any
disclosure and shall make all reasonable efforts to allow such other party an
opportunity to seek a protective order or other judicial relief. Despite any
contrary provision in this Agreement, if the party seeking to prevent disclosure
of such Confidential Information does not obtain a protective order or other
judicial relief within a reasonable period of time, the party required to
disclose the Confidential Information may disclose such information only to the
extent required and will continue to treat the Confidential Information in
accordance with this Agreement for all other purposes. Notwithstanding the
foregoing and in connection with the Depository Institutions’ compliance with
Regulation D, if a Depository Institution receives a

 

30



--------------------------------------------------------------------------------

request for information regarding a Customer Account at such Depository
Institution from a federal bank regulatory agency with jurisdiction over such
Depository Institution, the Depository Institution will inform TDA and TDAC or
TDATC, as applicable, of the request and TDA and TDAC or TDATC, as applicable,
will provide the information sought as soon as possible, but in any event within
ten (10) days. Notwithstanding anything in this Agreement to the contrary,
nothing in this Agreement will prevent a party from disclosing any Confidential
Information to any regulatory authority having jurisdiction over it or its
subsidiaries in connection with ordinary course reporting/discussions between it
or its subsidiaries and such authorities, or as may otherwise be required by law
or regulation and, accordingly, the prohibitions of disclosure, obligations of
notice and related provisions in this Agreement do not apply to any such
disclosure to any such regulatory authority.

(h) Each party, with reasonable notice to the other parties and during normal
business hours, shall have the right to inspect the other parties’ books and
records relating to this Agreement in order to monitor the other parties’
compliance with applicable privacy policies, laws and regulations. The party
requesting the inspection shall bear all costs in connection with such
inspection. Each party agrees that it shall not interfere with the ordinary and
normal course of the other parties’ business in conducting the inspection.

(i) The parties acknowledge that disclosure of any Confidential Information by
the party receiving it will cause irreparable injury to the disclosing party,
its customers and other persons, and is inadequately compensable in monetary
damages. Accordingly, a party may seek injunctive relief in any court of
competent jurisdiction for the breach or threatened breach of this Section 20,
in addition to any other remedies in law or equity, and no party will raise the
defense of an adequate remedy at law in opposition to any such petition for
injunctive relief. This Section 20(i) shall not apply to disclosures required by
applicable law, as provided in, and under the conditions of Section 20(g)
hereof.

21. Notices.

(a) All notices under the Agreement will be in writing and will be sent:

if to TD Bank USA, to:

TD Bank USA, National Association

1701 Route 70 East

Cherry Hill, NJ 08034

Attention: General Counsel

Facsimile: ****

if to TD Bank, to:

TD Bank, National Association

1701 Route 70 East Cherry Hill, NJ 08034Attention: General Counsel

Facsimile: ****

 

31



--------------------------------------------------------------------------------

if to TD Parent, to:

The Toronto-Dominion Bank

66 Wellington Street West, 4th Floor

Toronto, Ontario M5K 1A2, Canada

Attention: General Counsel

Facsimile: ****

if to TDA, to:

TD Ameritrade, Inc.

c/o TD Ameritrade Holding Corporation

4211 South 102nd Street

Omaha, Nebraska 68127

Attention: Chief Financial Officer

Facsimile: ****

if to TDAC, to:

TD Ameritrade Clearing, Inc.

4211 South 102nd Street

Omaha, Nebraska 68127

Attention: Chief Financial Officer

Facsimile: ****

if to TDATC, to:

TD Ameritrade Trust Company

6940 Columbia Gateway Drive, Suite 200

Columbia, Maryland 21046

Attention: General Counsel

Facsimile: ****

and, a copy to:

TD Ameritrade Holding Corporation

6940 Columbia Gateway Drive, Suite 200

Columbia, Maryland 21046

Attention: General Counsel

Facsimile: ****

(b) All notices to be sent or delivered hereunder shall be deemed to be given or
become effective for all purposes of this Agreement as follows: (i) when
delivered in person, when delivered; (ii) when sent by registered, certified or
express mail, on the earlier of the third Business Day after the date of deposit
in the United States mail or the date of receipt; and (iii) when sent by
telegram, telecopy, overnight delivery or other form of rapid transmission, when
receipt of such transmission is received by the sender.

 

32



--------------------------------------------------------------------------------

22. Expenses. Except as otherwise set forth herein, each party hereto shall pay
its own expenses incident to the preparation, execution and performance of this
Agreement and the consummation of the transactions contemplated herein.

23. Governing Law. This Agreement and all rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of New York.

24. Assignment. None of TDA, TDAC or TDATC, on the one hand, or the Depository
Institutions, on the other hand, may assign its rights or delegate its duties
under this Agreement, either in whole or in part, without the prior written
consent of the other party; provided, however, that such consent shall not be
required for an assignment by: (i) TDA, TDAC or TDATC to any entity that is an
Affiliate of, or successor entity to, TDA, TDAC or TDATC, or to a purchaser of
all or substantially all of the assets of TDA, TDAC or TDATC, as applicable; or
(ii) any Depository Institution to another depository institution that is an
Affiliate of TD Parent in order to effectuate the terms set forth under the
provisos found in Sections 18(d) and 18(e) which limit the Ameritrade Companies
right to terminate. Notwithstanding anything to the contrary contained herein,
TD Parent may assign this Agreement to another depository institution that is an
Affiliate of TD Parent provided that it receives the prior written consent of
the Ameritrade Companies, which consent will not be unreasonably withheld. Any
attempted assignment or delegation in violation of this Section 24 shall be
void. This Agreement shall be binding upon all successors and permitted assigns
of each party, irrespective of any change with regard to the name of or the
personnel of any party.

25. Court Fees and Damages. In the event of suit by any of the parties to
enforce this Agreement, the prevailing party shall be entitled to such court
costs and attorneys’ fees as the court deems reasonable.

26. Entire Agreement. This Agreement, together with all exhibits and schedules
attached hereto, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations, representations and proposals, whether written or oral, with the
exception of: (i) any confidentiality agreements that may have been entered into
by the parties prior to the execution of this Agreement; (ii) the Amended and
Restated Cash Management Services Agreement, dated November 1, 2011, by and
between TDA and TD Bank USA (the “CMS Agreement”); (iii) that certain letter
agreement, dated February 15, 2012, by and between TDA and TD Bank USA, setting
forth certain understandings relating to the CMS Agreement; (iv) that certain
letter agreement, dated March 15, 2011, as may be amended from time to time, by
and among TD Parent, TD Bank, TD Bank USA and the Ameritrade Companies, with
respect to anti-money laundering compliance and other matters set forth therein;
and (v) that certain letter confirmation, dated December 17, 2009, from TD Bank
to TDAC, and that certain letter confirmation, dated December 17, 2009, from TD
Bank USA to TDAC, each confirming certain matters with respect to the TDAC
Customer Accounts identified therein.

 

33



--------------------------------------------------------------------------------

27. Invalidity. If any provision or condition of this Agreement is held invalid
or unenforceable by any court or regulatory agency, such invalidity or
unenforceability attaches only to such provision or condition, and the validity
of the remaining provisions and conditions remain unaffected and shall be
enforced to the fullest extent permitted by applicable law or regulation.

28. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

29. Headings. The division of this Agreement into sections, clauses, paragraphs
or subdivision and the insertion of headings are for convenience only and shall
not affect the construction or interpretation. This Agreement shall be read and
interpreted with all changes of gender or number required by the context to the
ordinary and usual meanings of words, but words with recognized technical or
trade meanings shall be interpreted according to such recognized meanings.

30. References to Statutes, Rules or Regulations. Any reference to a statute,
rule or regulation in this Agreement is deemed also to refer to any amendment or
successor provision to that statute, rule or regulation.

31. Gramm-Leach-Bliley Compliance and Related Matters.

(a) The Depository Institutions and the Ameritrade Companies hereby acknowledge
that they are subject to the privacy regulations under Title V of the
Gramm-Leach-Bliley Act, 15 U.S.C. Section 6801 et seq., pursuant to which
regulation the Ameritrade Companies are required to obtain certain undertakings
from the Depository Institutions, and the Depository Institutions are required
to obtain certain undertakings from the Ameritrade Companies, with regard to the
privacy, use and protection of nonpublic personal financial information of their
respective Customers or prospective customers. Therefore, notwithstanding
anything to the contrary contained in this Agreement, the Depository
Institutions and the Ameritrade Companies agree that (i) they shall not disclose
or use any Customer Data except to the extent necessary to carry out obligations
under this Agreement and for no other purpose; (ii) they shall not disclose
Customer Data to any third party, including, without limitation, third party
service providers without the prior consent of each other and an agreement in
writing from the third party to use or disclose such Customer Data only to the
extent necessary to carry out the Depository Institutions’ obligations or the
Ameritrade Companies’ obligations under this Agreement, and for no other
purposes; (iii) they shall maintain, and shall require all third parties
approved under clause (ii) to maintain, effective information security measures
to protect Customer Data from unauthorized disclosure or use; and (iv) they
shall provide each other with information regarding such security measures upon
reasonable request and promptly provide information regarding any failure of
such security measures or any security breach related to Customer Data. The
Ameritrade Companies further agree to provide all Customers with copies of the
Ameritrade Companies’ privacy policies as in effect from time to time, and
comply with the provisions of such policies. In furtherance of the foregoing,
the Ameritrade Companies agree to take appropriate remedial actions upon the
occurrence of any breach of such privacy policies or any federal or state
privacy, customer information security or similar laws, regulations or
guidelines. The obligations set forth in this Section 31 shall survive
termination of this Agreement.

 

34



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Customer Data” means the nonpublic personal
information (as defined in 15 U.S.C. Section 6809(4)) of TDA, TDAC or TDATC
Customers or prospective customers (and/or TDA’s, TDAC’s and TDATC’s respective
Affiliates) received by a Depository Institution, or of a Depository
Institution’s customers or prospective customers received by TDA, TDAC or TDATC,
in connection with the performance of obligations under this Agreement,
including, but not limited to (i) an individual’s name, address, e-mail address,
IP address, telephone number and/or social security number; (ii) the fact that
an individual has a relationship with such Depository Institution, TDA, TDAC or
TDATC and/or its respective Affiliates; or (iii) an individual’s account
information.

(c) The Ameritrade Companies and the Depository Institutions may disclose
Customer Data (i) pursuant to a request by any governmental or regulatory agency
or individual body having authority or jurisdiction over TDA, TDAC, TDATC or the
Depository Institutions, as the case may be, pursuant to a request or order
under applicable laws or regulations, and (ii) to regulatory examiners, their
Affiliates, auditors, and counsel in connection with the transactions
contemplated hereby. In the event a subpoena or other legal process concerning
Customer Data disclosed by a Depository Institution to TDA, TDAC or TDATC, or
TDA, TDAC or TDATC to the Depository Institution, is served upon TDA, TDAC or
TDATC or a Depository Institution, as the case may be, TDA, TDAC or TDATC or
such Depository Institution, as the case may be, agrees that it will notify the
other promptly upon receipt of such subpoena or other legal process and will
reasonably cooperate with the other in any lawful effort by the other to contest
the legal validity of such subpoena or other legal process.

32. Litigation.

(a) TDA, TDAC and TDATC, as applicable, will promptly advise the Depository
Institution of any legal or administrative action of which TDA, TDAC or TDATC,
as applicable, obtain knowledge by any state or federal court, agency or
authority taken or threatened to be taken that would preclude, limit or
otherwise restrict the offering of the Money Market Deposit Accounts as
contemplated by this Agreement.

(b) Each Depository Institution will promptly advise the Ameritrade Companies of
any legal or administrative action of which the Depository Institution obtains
knowledge by any state or federal court, agency or authority, taken or
threatened to be taken that would preclude or limit or otherwise restrict the
offering of the Money Market Deposit Accounts as contemplated by this Agreement.

33. No Recourse to TDA, TDAC or TDATC. It is understood and agreed that none of
TDA TDAC or TDATC is a guarantor of, and shall in no way be liable to perform,
the obligations of the Depository Institutions under the Master Accounts.

 

35



--------------------------------------------------------------------------------

34. Business Continuity Plan. Each of the Depository Institutions and the
Ameritrade Companies warrants that it has and will maintain throughout the term
of this Agreement a written business continuity plan (“BCP”) to enable it to
recover and resume the services provided by it to the other party or parties
under this Agreement within one Business Day in the event of any disruptive
event. Each of the Depository Institutions and the Ameritrade Companies further
represents and warrants that it has tested its BCP and will continue to conduct
sufficient ongoing verification testing for the recovery and resumption of
services provided to the other party or parties under this Agreement and will
update its BCP at least annually. Each party will notify the other party or
parties within 30 days of any material alterations to its BCP that would impair
its ability to recover and resume any interrupted services it provides to the
other party or parties. Upon request by the other party or parties, each party
will provide to the other party or parties a description of its BCP procedures
as they relate to the recovery and resumption of the services provided to the
other party or parties accompanied by a written certification that the BCP has
undergone review and testing to account for any changes to such services. Each
party will promptly notify the other party or parties of any actual, threatened,
or anticipated event that does or may disrupt or impact the services provided by
it to the other party or parties pursuant to this Agreement and will cooperate
fully with the other party or parties to minimize any such disruption and
promptly restore and recover the services.

35. Amendments. The terms of this Agreement cannot be modified, supplemented or
rescinded by a party to this Agreement except in writing signed by each party to
be bound by such modification, supplement or rescission.

36. Benefit of the Parties. This Agreement is entered into for the sole and
exclusive benefit of the parties hereto. Nothing in this Agreement shall be
construed to grant any person other than the parties hereto, and their
respective successors and permitted assigns, any right, remedy or claim under or
with respect to this Agreement or any provision hereof.

37. No Agency. Each party represents and warrants that it is an independent
contractor with no authority to contract for the other party or in any way to
bind or to commit the other party to any agreement of any kind or to assume any
liabilities of any nature in the name or on behalf of the other party. Under no
circumstances will either party, or any of its employees, hold itself out as or
be considered an agent, employee, partner or joint venturer of the other party.

38. No Waiver. The failure of any party to require performance by another party
of any provision of this Agreement shall in no way affect the full right to
require such performance at any time thereafter. All rights or remedies of a
party specified in this Agreement and all other rights or remedies that either
party may have at law, in equity or otherwise shall be distinct, separate and
cumulative rights or remedies, and no one of them, whether exercised by the
party seeking enforcement or not, shall be deemed to be in exclusion of any
other right or remedy of such party.

 

36



--------------------------------------------------------------------------------

39. Amendment and Restatement of Prior Agreements. Each of TD Bank USA, TD Bank,
TDA, TDAC, TDATC and TD Parent hereby agree that this Agreement amends, restates
and supersedes the Amended and Restated Money Market Deposit Account Agreement,
dated as of August 2, 2006, and the Insured Deposit Account Agreement, dated as
of December 19, 2009, both of which are superseded and of no further force or
effect.

40. Authorized Representative of Ameritrade Companies. Whenever any provision of
this Agreement requires the Depository Institutions or TD Parent to give any
notice or instructions to or receive notice or instructions from the Ameritrade
Companies, the Depository Institutions and TD Parent may give such notice or
instructions or rely on such notice or instructions from TDA, acting on behalf
of the Ameritrade Companies, unless otherwise instructed by TDA, TDAC or TDATC
in writing.

[Remainder of page intentionally left blank]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers effective as of the date first above written.

 

TD BANK USA, NATIONAL ASSOCIATION By:   /s/ Steve Boyle Name:   Steve Boyle
Title:   Chief Financial Officer

 

TD BANK, NATIONAL ASSOCIATION By:   /s/ Steve Boyle Name:   Steve Boyle Title:  
Chief Financial Officer

 

TD AMERITRADE, INC. By:   /s/ William J. Gerber Name:   William J. Gerber Title:
  Chief Financial Officer

 

TD AMERITRADE CLEARING, INC. By:   /s/ William J. Gerber Name:   William J.
Gerber Title:   Chief Financial Officer

 

TD AMERITRADE TRUST COMPANY By:   /s/ William J. Gerber Name:   William J.
Gerber Title:   Chairman

 

THE TORONTO-DOMINION BANK (solely with respect to Sections 7(b), 14 and 15(c))
By:   /s/ Riaz Ahmed Name:   Riaz Ahmed Title:   Group Head, Corporate
Development, Enterprise Strategy and Treasury



--------------------------------------------------------------------------------

Exhibit A

The yield used to calculate the amount to be paid to TDA, TDAC and TDATC in
accordance with Section 5 of the Agreement shall be computed as follows:

The yield accrued on the outstanding balances of Notional Investments (Note 1)
during the calendar month preceding the calculation date; plus

The Daily Float Crediting Rate multiplied by the ending daily balance of Float
Rate Assets (Note 2) during the calendar month preceding the calculation date,
plus

The monthly equivalent yield earned on CRA Assets (Note 3) multiplied by the
average monthly balance of (a) TD Bank USA’s CRA Assets and (b) the pro rata
portion of TD Bank’s CRA Assets corresponding to those Master Accounts
maintained at TD Bank, in each case for the month preceding the calculation
date. In the event the parties agree to change the order of utilization of the
Depository Institutions for the Master Accounts, the Ameritrade Companies’
obligation for CRA Assets shall remain based on the pro rata portion of each
Depository Institution’s CRA Assets corresponding to those Master Accounts
maintained at the Depository Institution.

Note 1. From time to time, in accordance with Section 5 of the Agreement,
Notional Investments may be added to the Notional Investment portfolio. The
yield on each Notional Investment will be equal to the rate that would be earned
in the fixed leg of a USD receive fixed swap transaction with identical balance
and maturity to the new Notional Investment, including adjustments or
concessions that would be required to adjust the pay float leg of such swap to a
one month reset frequency and the overall swap payment frequency to monthly, in
each case, based on such rate displayed on the applicable Bloomberg screen (the
“Yield”) at the time that a written confirmation is sent by the Depository
Institutions to TDA pursuant to Section 5(c) (or, in the case of any portion of
a Permitted Notional Investment for which yields have not been determined and
credited by the close of business on the tenth Business Day after the Depository
Institutions have received the related notice of designation, the Yield shall be
such rate displayed on the applicable Bloomberg screen at the close of business
on such tenth Business Day).

In the event the following two conditions are met: (1) the US Federal Funds
Effective Rate is established at 0.75% or greater, and (2) the rate on 5 year
U.S. dollar interest rate swaps is equal to or greater than 1.50% for 20
consecutive business days, then the Notional Investment crediting rate or
calculated yield derived above and payable to TD Ameritrade on New Notional
Investments if the crediting rate is greater than or equal to 1.50%, regardless
of tenor, will be adjusted by an amount as follows:

Notional Investment yield adjustment = (5 Year US Swap Rate – 1.50%) * 20%

Notwithstanding the results of this calculation, the yield adjustment may not
exceed 0.10% (10 basis points).

This yield adjustment will be retroactive to the first day the rate on 5 year
U.S. dollar interest rate swaps is equal to or greater than 1.50%, and applied
to any Notional Investment implemented in the period during which the two
conditions are met.



--------------------------------------------------------------------------------

Note 2. Float Rate Assets allocable to Master Account funds will be equal to
daily Master Account balance for the month less monthly average balance of CRA
Assets and daily Notional Investment balance. The Daily Float Crediting Rate
will be equal to the greater of (i) the Interest Rate Paid on Excess Reserve
Balances and (ii) the Federal Funds Rate.

For purposes of this Exhibit A, “Interest Rate Paid on Excess Reserve Balances”
means the interest rate paid by the Federal Reserve Banks on balances held in
excess of required reserve balances and contractual clearing balances under
Regulation D, as published on the applicable Federal Reserve website page
(www.federalreserve.gov/monetarypolicy/reqresbalances.htm), as updated from time
to time generally on the last Wednesday of the reserve maintenance period at
4:30 p.m. (New York City time), or any successor page.

For purposes of this Exhibit A, “Federal Funds Rate” means the rate per annum
(rounded upwards, if necessary, to the next higher 1/100th of 1%) representing
the daily effective federal funds rate, as published in Federal Reserve
Statistical Release H.15 (http://www.federalreserve.gov/releases/h15/data.htm)
or any successor or substitute publication selected by the Depository
Institutions. If, for any reason, such rate is unavailable, then “Federal Funds
Rate” shall mean a daily rate that is determined, in the opinion of the
Depository Institutions, to be the rate at which federal funds are being offered
for sale in the national federal funds market at 9:00 a.m. (New York City time).

Note 3. CRA Assets are those loans and other assets acquired in order to comply
with the Community Reinvestment Act of 1977, as amended (12 U.S.C. Section 2901
et seq.), and identified on the records of and tracked by the Depository
Institutions.

 

A-2



--------------------------------------------------------------------------------

Exhibit B

For purposes of Section 5(a) of the Agreement, the Service Fee referred to in
the second paragraph thereof, as it relates to deposits of less than or equal to
$20 billion in the Master Accounts kept in float or invested in Notional
Investments with a maturity of up to 24 months, shall be calculated as follows:

Service Fee for float investments = the sum of the Daily Float Crediting Rate
(as defined in Note 2 of Exhibit A) less FDIC Insurance assessments paid (in
basis points) divided by two.

Service Fee for fixed rate investments up to 24 months as referenced above = the
sum of the Notional Investment crediting rate (as defined in Note 1 of Exhibit
A) less FDIC Insurance assessments paid (in basis points) divided by two.

The Service Fee shall have a floor of 3 basis points, unless modified as
provided below, and a maximum of 25 basis points.

The 3 basis point factor referred to above shall be adjusted from time to time
to reflect material changes to the Depository Institutions’ demonstrated Tier 1
leverage costs. The parties agree to negotiate in good faith, not less than once
each calendar year, the terms of any such adjustment.

[CONFIDENTIAL TREATMENT REQUESTED]

 

A-3



--------------------------------------------------------------------------------

Exhibit C

Tax-Exempt Municipal Bond Tax Benefit Calculation

The parties agree to share the tax benefit generated by the Tax-Exempt Municipal
Bond portfolio in accordance with the following calculation:*

 

1. Divide the Book Value of Tax-Exempt Municipal Bonds by Total Balance Sheet
Assets.

 

2. Multiply the quotient obtained in (1) above by Total Income Statement
Interest Expense to equal interest allocated.

 

3. Subtract from the amount calculated in (2) above the interest allocated from
total Tax-Exempt Municipal Bond Interest Income. The result equals the Net
Schedule M1 adjustment.

 

4. Multiply the Net Schedule M1 adjustment by the Federal Tax Provision Rate.
The product equals the full bank legal entity benefit.

 

5. Multiply the full legal bank entity tax benefit by 50%. The product equals
the amount of the tax benefit to be added to the Marketing Fee.

Definitions:

“Book Value of Tax-Exempt Municipal Bonds”

Par value net of outstanding premiums and discounts

“Total Balance Sheet Assets”

Total U.S. GAAP Assets of TD Bank USA or TD Bank, as appropriate

“Total Interest Expense”

Total U.S. GAAP interest expense of TD Bank USA or TD Bank, as appropriate

“Total Tax-Exempt Municipal Bond Interest Income”

Total U.S. GAAP accrued interest net of amortized premiums and accreted
discounts

“Federal Tax Provision Rate”

As calculated by external tax preparer

 

* Although the CRA Assets are not currently invested in municipal securities
deemed to be “bank qualified” as defined under the Internal Revenue Code, in the
event that any of the municipal securities comprising the CRA Assets are
determined to be “bank qualified,” the parties shall modify the formula to
reflect the appropriate tax treatment of such “bank qualified” municipal
securities.



--------------------------------------------------------------------------------

Exhibit D

Economic Replacement Value Calculation

Section 5(c) of the Agreement provides that in the event funds underlying a
particular Notional Investment are withdrawn prior to the maturity of the
investment, TDA, TDAC and TDATC, as appropriate, shall reimburse the Depository
Institutions in an amount equal to the Economic Replacement Value, if positive,
on the principal amount withdrawn to the applicable Depository Institution.
Economic Replacement Value may also be calculated for purposes of Sections 6(d)
and 18(h)(ii). The parties agree that the following is an example of how
Economic Replacement Value shall be calculated:

The below calculator shows on January 14, 2009, entering a 4-year received fixed
swap with a notional of USD$100 million. The swap starts on January 14, 2009 and
matures on January 14, 2013. The payment frequency is monthly. The at-the-market
swap (fixed) rate is 1.64744% (which can be seen at bottom right corner “Par
Cpn”). Another way of telling it is an at-the-money swap is its “Market Value”
is close to zero. The fixed rate is determined by the “bid” side of the swap
curve and the float side is discounted based on the “ask” side of the swap
curve. The calculator has taken the 1-month/3-month basis into account.

 

LOGO [g460456g98m13.jpg]

The next screen shows the swap on March 27, 2009 to be settled on March 31 (two
Business Day settlement):



--------------------------------------------------------------------------------

 

LOGO [g460456g86j97.jpg]

In this example, the Economic Replacement Value would be a loss of $338,431.78
(which can be seen at the bottom “Market Value.” This is done by taking the
“ask” side of the swap curve on March 27, 2009 (middle part of the screen, the
row that says “Valuation”) and the “bid” side for the float leg. The negative
marked-to-market is due to the fact that rates have risen, the yield to maturity
has risen to 1.75469% (bottom right “Par Cpn”).

This is for illustration purposes taking the end-of-day yield curves on those
two dates. The Bloomberg calculator is flexible to put in any yield curve.

 

C-2



--------------------------------------------------------------------------------

Exhibit E

Methodology for Calculating Applicable FDIC Deposit Insurance Premium
Assessments

To determine the total base assessment for the Depository Institutions, divide
the FDIC deposit insurance premium assessments for the Depository Institutions
by the total deposits of the Depository Institutions and multiply by total sweep
deposits of the Depository Institutions (the “Base Assessment”).

The Base Assessment shall be recalculated by [CONFIDENTIAL TREATMENT REQUESTED]

The FDIC assessment is invoiced quarterly in arrears. TD Bank will apply the
most recent assessment received in the monthly fee statement and reconcile
assessment received in the monthly fee statement and reconcile quarterly upon
receipt of the actual invoice from the FDIC according to the following:

 

     Fee Statement Month    Jan.    Feb.    Mar.    Apr.    May    Jun.    Jul.
   Aug.    Sept.    Oct.    Nov.    Dec.

FDIC Assessment Applied

   Sep.    Sep.    Sep.    Dec.    Dec.    Dec.    Mar.    Mar.    Mar.    Jun.
   Jun.    Jun.

Quarterly Reconciliation

   Sep.
invoice          Dec.
invoice          Mar.
invoice          Jun.
invoice      